PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/689,370
Filing Date: 19 Jan 2010
Appellant(s): Fernando et al.



__________________
Eric Hydron
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/4/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/4/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10-12, 21, 24, 35-37, 39-41, 43-44, 46--52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
storing the blood sample including the plasma for 1 to 14 days, wherein the protective agent is substantially avoided, and so that a fraction of the cell-free nucleic acid that is the cell-free fetal nucleic acid is constant during storage; separating the plasma from the blood sample; at least the cell-free fetal nucleic acid isolated from the plasma of the stabilized blood sample- wherein the blood sample and the plasma is not frozen prior to the step of isolating>”  Thus the claim has been amended to require the blood sample including the plasma is stabilized for 1 to 14 days, when the blood and plasma have not been frozen,
Claim 46 has been amended to require, “wherein the  protective agent drawn blood sample so that cell-free nucleic acid attributable to apoptosis, cell death and lysis of nucleated maternal blood cells post blood draw is substantially avoided, and so that a fraction of cell-free nucleic acid that is the cell0free fetal nucleic acid is constant during the storage;separating the plasma from the stored blood sample;  isolating the cell-free nucleic acid, including the cell-free fetal nucleic acid. from the plasmaat least 80- fold using whole genome amplification (WGA). wherein the blood sample and the plasma is not frozen prior to the step of isolating.”  
Thus both claims 10 and 46 are drawn to 1 to 14 days in which the blood sample and plasma are stored for 1 to 14 days without freezing.  The response asserts support for all of the claim amendments can be found in 0012, 0015, 0016, 0034, 0037, 0048, 
Further claims 10 and 46 recite, “the cell free fetal nucleic acid is constant during storage.”  Review and searching of the specification did not reveal support for the language of the claim.  Further figures 6 and 8 demonstrate that the protective agent does not keep the amount of nucleic acids constant, but that it varies slightly.
Claim 39 in view of the amendment provides similar functional limitations with time limitations coming from amendment of claim 40 and 44.  Thus it has the same written description issues.
Claim 46 has further been amended to recite, “amplifying the isolated fetal cell-free nucleic acid by at least 80- fold using whole genome amplification (WGA).”  The response asserts support for all of the claim amendments can be found in 0012, 0015, 0016, 0034, 0037, 0048, 0052, 0060, 0067, 0068, and 0069 (referencing the paragraph numbers of the pre-grant publication).  The only cited paragraph which deals with amplification is WGA is 0052 which states, “fetal cell-free DNA may be amplified at least 10-fold (e.g., 80-fold) using whole genome amplification at the end of the extended for at least 80 fold.  The response of 1/27/2020 asserts paragraph 0066 PGPUB (0069) of the specification supports this.  However, the cited section states, “ By real-time PCR, 398 SRY DNA copies are detected without WGA, whereas 32,300 SRY DNA copies are detected following WGA. This represents enrichment in fetal cell-free DNA by at least about 10 fold, 20 fold, 40 fold or even 80 fold from maternal plasma that had been stored in a device containing the protective agent of the present teachings at ambient temperature for the same period.”  The recitation of even 80 provides an endpoint and is not open ended.  This provides basis for 80 fold or at least 10 fold but does not provide basis for at least 80 fold.  Thus the amendment has raised new matter.
Further, the amendment to the claims has also raised written description issues.  Claim 10 and 46 have been amended to provide ranges of active ingredients which comprise the protective agent (comprising the active ingredients).  The claims further provide the functional limitations storing the blood sample including the plasma for 1 to 14 days, wherein the protective agent is substantially avoided, and so that a fraction of the cell-free nucleic acid that is the cell-free fetal nucleic acid is constant during storage; separating the plasma from the blood sample; at least the cell-free fetal nucleic acid isolated from the plasma of the stabilized blood sample- wherein the blood sample and the plasma is not frozen prior to the step of isolating.”

The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.
 Thus while the claims require a combination of 3 reagents at an infinite number of combination of concentrations of the 3 reagents and solvent.  The specification does in example 1 and 3 provides the teachings of 500g/L IDU, 80g/L tripotassium EDTA and 50g/L of glycine.   Example 2 provides the teachings of 500g/L IDU, 81g/L tripotassium EDTA and 50g/L of glycine.  Figures 6 and 8 provide data from these samples and demonstrate there is variability in the cell free nucleic acid being assayed over the time.  Thus the specification does not have written description for the genus claimed.  
Thus the amendment has introduced new matter and written description issues into the claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 10-11, 21, 24,  35 -37, 39-41, 43-44, 47-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li (JAMA (2005) volume 293, pages 843-849), Ryan US patent (5,849,517),  Ryan ( US PGPUB 2004/0137417) and Garcia-Blanco (US2004/0014107).
Ryan US patent (5,849,517) will be referred to as Ryan 1 in this rejection.  Ryan (US PGPUB 2004/0137417) will be referred to as Ryan 2.  
 	With regards to claim 10, 47 Li teaches methods of detecting fetal mutations in beta thalassemia in cell free DNA plasma (title abstract).
	Li teaches obtaining samples in EDTA containing blood tubes (sample collection and processing).
	With regards to claim 11, Li teaches PCR amplification using an enzyme to detect fetal nucleic acids (844, PCR amplification)
	While, Li in sample collection and processing section Li teaches that delay in processing may be detrimental to the samples.  Li does not specifically teach how to address this issue and thus the protective agent of the claims.
	However, Ryan 1 teaches, “Another object of the invention is to provide a fixative solution for tissues and cells that preserves tissues and cells and their cellular detail and, in particular, does not alter cell surface antigens, cytoplasmic antigens, RNA or DNA.” (column 3, lines 21-24) Ryan 1 further teaches in “A preferred fixative solution for tissues and cells comprises a histological fixing amount of at least one of the following active agents i) diazolidinyl urea, and ii) imidazolidinyl urea.”(column 4, lines 18-22)   
Ryan 1 teaches, “in yet another aspect of the invention, it has been found that the addition of glycine, or other formaldehyde reactive compounds, is useful in removing any free formaldehyde which may be an equilibrium component of the compositions of the instant invention.  It should be noted, however, that the preferred compositions of the instant invention contain only trace amounts of formaldehyde in equilibrium. “(column 5, lines 54-60).
Ryan 1 teaches, “For example, 1 ml peripheral blood is added to a vial containing 1 ml fixative solution, mixed and stored at 4.degree.  C. for up to seven days.” (column 8, example 1)
With regards to claims 28, Ryan 1 teaches a portion of samples were analyzed from 0 to 7 days without freezing (example 1 and VIII).  
Ryan 1 teaches the use of imidazolidinyl urea (IDU), glycine, and EDTA.
Claims 24 relates to the concentration of imidazolidinyl urea after contacting and recite “about.” The specification lacks a limiting definition of "about.” Ryan 1 teaches concentrations of IDU from 1% to 6%. Ryan specifically teaches, “In a preferred embodiment, the fixative solutions comprise about 4 to about 6 grams of IDU per 100 ml of buffered salt solution.”  Thus Ryan teaches concentrations of less about 20 mg/ml  
Ryan1 teaches, “The preferred concentration of EDTA is up to about 0.2% by weight and the most preferred concentration is about 0.1% by weight.” (column 4, lines 34-36)

With regards to claim 10, 41, Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To avoid significant dilution, the compounds 22 (comprising of the anticoagulant agent 24, the fixative agent 26, and optionally, the acid 28) are in concentrated forms, preferably in a ratio with the final composition 30 that is less than 
With regards to claim 24, 46, Ryan 2 teaches the use of a fixative agent (IDU)  at less than about 1 g/ml (claim 3) and an anticoagulant (EDTA) at less than about 0.3 g/ml.  Thus Ryan2 suggests the use of IDU at less than 1000g/L and EDTA at less than 300 g/L of EDTA.  Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To avoid significant dilution, the compounds 22 (comprising of the anticoagulant agent 24, the fixative agent 26, and optionally, the acid 28) are in concentrated forms, preferably in a ratio with the final composition 30 that is less than about 2:100, more preferably less than about 1.5:100, and most preferably less than about 1:100.” (0020)Thus rendering obvious the volume of claim 24.
Ryan 2 teaches, “The claimed subject matter addresses many of the challenges encountered when using conventional methods and instruments to collect and preserve cells by providing a method and a collection device that are capable of maintaining the cells in their original unaltered morphology; preserving the cell antigenic sites; and allowing the cells to be transported at ambient temperature, to be handled in a low toxicity and non-flammable environment, and to be directly analyzed by flow cytometry without further dilution and/or treatment. The claimed subject matter more specifically relates to a method and a device that allow cells (e.g., whole blood, epithelial cells, spinal fluid, and the like.) to be collected and preserved for analysis and addresses many of the challenges encountered when using conventional methods and instruments. Specifically, the claimed subject matter describes a method and a 
With regards to claims 10, Ryan2 teaches, “Vacutainer Plus Plastic Tubes with Hemogard Closure available from Becton Dickinson and Company located in Franklin Lakes, N.J.; the evacuated sample collection tube described in U.S. Pat. No. 5,860,937, which is incorporated by reference.”  
With regards to claim 35, Ryan 2 teaches, “[0022] The claimed subject matter allows the final composition 30 to be transported in ambient temperature. Thereafter, it is preferred that the final composition 30 be stored at temperature less than about 40.degree. C. The cells 20 stored in the final composition 30 have more than about 3 days, preferably more than about 5 days, more preferably more than about 7 days stability.” 
With regards to claim 26-28, 35, Ryan2 teaches, “There is need for a method to collect and transport human blood specimens for flow cytometric analysis. Current methods are inadequate in that the samples have to be analyzed soon after collection.” Ryan 2 also teaches, "(4) allow the cells to be transported at ambient temperature.” Thus rendering obvious storing without freezing for 7 days post-draw.
Ryan 2 claims IDU as a fixative in claim 1 and claim 3 the fixative is less than 1g/ml.  Thus rendering obvious claim 21.  

As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
	MPEP 2144.05 IIB states, “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” 
		MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of glycine, IDU and EDTA in a nucleic acid protective agent comprising or consisting of imidazolidinyl urea (IDU), ethylenediamine tetraacteic acid, glycine and a solvent with concentrations  of IDU  between about 300g/L and about 700g/L, glycine between about 20g/L and about 60g/L and EDTA between about 60g/L and about 100g/l   or the ratios of claim 10 as suggested by Ryan 1 and Ryan 2 in a tube to draw 10 mL blood samples into a evacuated blood tube with about 0.05 to 1 ml of protective agent from a pregnant female,  storing up to at least 7 days at room temperature, isolate nucleic acids from plasma of the stabilized sample, and analyze fetal nucleic acids.  The teachings of Ryan 1 and Ryan 2 present general teachings to the use of preserving blood (which renders obvious inhibiting cell death, apoptosis, or hemolysis of maternal blood), while Li teaches a specific use of maternal blood plasma, isolation of fetal DNA from maternal blood and subsequent analysis of the DNA for fetal characteristics by PCR. Ryan2 
Claim 36 and 37 are rejected as they provide the intended outcome of contacting step and is thus obvious over art.  
With regards to claim 43-44, Ryan 2 teaches, “[0022] The claimed subject matter allows the final composition 30 to be transported in ambient temperature. Thereafter, it is preferred that the final composition 30 be stored at temperature less than about 40.degree. C. The cells 20 stored in the final composition 30 have more than about 3 .  
Claim 46, 50-51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (JAMA (2005) volume 293, pages 843-849), Ryan US patent (5,849,517),  Ryan ( US PGPUB 2004/0137417 and Garcia-Blanco (US2004/0014107) as applied to claim 10-11, 21, 24,  35 -37, 39-41, 43-44, 47-49   above, and further in view of Bischoff (US20070243549) and Dean (proceedings national Academy of Sciences (2002) volume 99, pages 5261-5266).
The teachings of Li, Ryan1, Ryan2, and Garcia-Blanco are set forth above.
While Li, Ryan1, Ryan2, and Garcia-Blanco do not specifically teach whole genome amplification of isolated fetal nucleic acids about 80 fold.
However, Bischoff is drawn to non-invasive screening of fetal nucleic acids in maternal blood(abstract).  Bischoff teaches, “Once the targeted fetal DNA in the nucleosome complexes have been isolated from the maternal blood sample, the DNA associated with the nucleosomes can be recovered using standard techniques known in this art. For example, the DNA can be released, and the recovered DNA can then optionally be amplified through PCR, Real Time PCR, Quantitative Fluorescent PCR (QF-PCR) or by another suitable amplification technique, such as whole genome amplification. Once DNA associated with the immunoprecipitated or otherwise recovered nucleosomes has been purified, the genes encoded by that DNA can be identified and analyzed, as by mutation microarrays or chromosome gene-specific microarrays.”

Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform whole genome and select conditions to amplify the genome to a level of at least 80 fold.  The artisan would be motivated to have increased amount of fetal nucleic acids to examine for fetal abnormalities. The level of amplification is merely a design choice.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to amplify known nucleic acids.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (JAMA (2005) volume 293, pages 843-849), Ryan US patent (5,849,517),  Ryan ( US PGPUB 2004/0137417 and Garcia-Blanco (US2004/0014107) as applied to claim 10-11, 21, 24,  35 -37, 39-41, 43-44, 47-49 above, and further in view of Tropsha ( US 5,654,054).
The teachings of Li, Ryan1, Ryan2, and Garcia-Blanco are set forth above.
While Li, Ryan1, Ryan2, and Garcia-Blanco do not specifically teach a polymeric coated evacuated blood collection tube.
However, Tropsha teaches, “This invention relates to a barrier coating for providing an effective barrier against gas and water permeability for containers, especially plastic evacuated blood collection tubes.” (abstract).
Tropsha teaches, ” Therefore, a need exists to improve the barrier properties of articles made of polymers and in particular plastic evacuated blood collection tubes wherein certain performance standards would be able to be met and the article would be effective and is able in medical applications.” (column 1)
Tropsha teaches, “The present invention is a plastic composite container coated with a barrier coating comprising at least two barrier materials. Desirably, the barrier coating comprises a first layer of an inorganic material and a second layer of a polymer material.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an evacuated blood tube with a polymeric coating as taught by Tropsha in the method of Li, Ryan1, Ryan2, and Garcia-Blanco.  The artisan would be motivated to use a tube with extended shelf life with the ability to .
Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (JAMA (2005) volume 293, pages 843-849), Ryan US patent (5,849,517),  Ryan ( US PGPUB 2004/0137417 and Garcia-Blanco (US2004/0014107) as applied to claim 10-11, 21, 24,  35 -37, 39-41, 43-44, 47-49 above, and further in view of Lo (Am J Human Genet (1998) volume 62, pages 768-775)
The teachings of Li, Ryan1, Ryan2, and Garcia-Blanco are set forth above.
While Li, Ryan1, Ryan2, and Garcia-Blanco do not specifically teach the fetal nucleic acids are 3.4%-6.2% of cell free nucleic acids.
However, Lo teaches 3.4%-6.2% of total cell free DNA.is fetal DNA (abstract, page 772, 1st column, last paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made that 3.4-6.2% of the cell free plasma DNA is fetal DNA.  The artisan would be motivated  to use conventional methods to isolate nucleic acids from maternal plasma which would result in the 6.2% of the cell free plasma DNA being fetal DNA.  The artisan would have a reasonable expectation of success as the artisan is using art accepted methods to isolate nucleic acids from maternal plasma.
Double Patent
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 10-12, 21, 24, 35-37, 39-41, 43-44, 46--52 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-12, 14-18, 20-21, 23-25, 28, 31-38 of copending Application No. 13/766,207 in view of Swarup (FEBS Letters (2007) volume 581, pages 795-799), Li (JAMA (2005) volume 293, pages 843-849), Ryan US patent (5,849,517),  Ryan ( US PGPUB 2004/0137417,  Garcia-.. 
This is a provisional nonstatutory double patenting rejection.
The instant claims are drawn to a method comprising: drawing a blood sample containing donor cellular nucleic acid and cell-free fetal nucleic acid directly into an evacuated blood collection tube containing about 0.05 ml to 1.0 ml of a protective agent that includes: a) imidazolidinyl urea; b) about 20 q/l to about 60 q/l glycine; and c) EDTA; wherein an amount of imidazolidinyl urea relative to an amount of glycine is 10 parts by weight of imidazolidinyl urea to 1 part by weight glycine; allowing at least 6 hours to lapse at room temperature after the drawing to stabilize the drawn blood sample so that the stabilized blood sample is free of cell-free nucleic acid attributable to apoptosis, cell death and lysis of nucleated maternal blood cells post blood draw and so that the stabilized blood sample provides an increased amount of recoverable cell-free fetal nucleic acid for analysis; after the at least 6 hours have elapsed, isolating the cell-free fetal nucleic acid from a plasma of the stabilized blood sample the drawn blood sample which is free of cell-free nucleic acid attributable to apoptosis, cell death and lysis of nucleated maternal blood cells post blood draw; and analyzing the isolated cell-free fetal nucleic acid isolated from the plasma of the stabilized blood sample to detect presence or absence of any fetal abnormality.
Ryan US patent (5,849,517) will be referred to as Ryan 1 in this rejection.  Ryan ( US PGPUB 2004/0137417) will be referred to as Ryan 2.  

The claims of ‘207 are drawn to contacting a sample with a protective agent containing IDU and glycine, storing for up to 7 days, isolating nucleic acids and assaying the nucleic acids.  The quenching step renders obvious claims 36-37. 
The claims of ‘207 do not specifically teach fetal nucleic acids in maternal blood or the specific concentration/ratios of the claims.
However, Swarup teaches that circulating cell free nucleic acids are found in the blood of subjects with cancer as well as fetal derive DNA in maternal plasma (795, 2nd column, top).  
With regards to claim 10,47  Li teaches methods of detecting fetal mutations in beta thalassemia in cell free DNA plasma (title abstract).
	Li teaches obtaining samples in EDTA containing blood tubes (sample collection and processing).
	With regards to claim 11, Li teaches PCR amplification using an enzyme to detect fetal nucleic acids (844, PCR amplification)
	While, Li in sample collection and processing section Li teaches that delay in processing may be detrimental to the samples.  Li does not specifically teach how to address this issue and thus the protective agent of the claims.

Ryan 1 teaches the used of IDU at 4-6% or 4 to 6 grams per 100ml of buffered salt conditions and indicates the amount of  the stabilizers (IDU)  can be 10 to 200 grams per liter (column 7 lines38-45).  
Ryan 1 teaches, “in yet another aspect of the invention, it has been found that the  addition of glycine, or other formaldehyde reactive compounds, is useful in removing any free formaldehyde which may be an equilibrium component of the compositions of the instant invention.  It should be noted, however, that the preferred compositions of the instant invention contain only trace amounts of formaldehyde in equilibrium. “(column 5, lines 54-60).
Ryan 1 teaches, “For example, 1 ml peripheral blood is added to a vial containing 1 ml fixative solution, mixed and stored at 4.degree.  C. for up to seven days.” (column 8, example 1)
With regards to claims 28, Ryan 1 teaches a portion of samples were analyzed  from 0 to 7 days without freezing (example 1 and VIII).  
Ryan 1 teaches the use of imidazolidinyl urea (IDU), glycine, and EDTA.

Ryan1 teaches, “The preferred concentration of EDTA is up to about 0.2% by weight and the most preferred concentration is about 0.1% by weight.” (column 4, lines 34-36)
With regards to claim 25-26, Ryan 1 teaches, “For example, 1 ml peripheral blood is added to a vial containing 1 ml fixative solution, mixed and stored at 4.degree.  C. for up to seven days.” (column 8, example 1)Thus Ryan 1 teaches storage of a blood sample without freezing prior to analysis.
Ryan 2 teaches a method and device for collection and preservation of cells including blood in a tube.  Ryan2 teaches, “For preservation (e.g., fixation, stabilization and the like) of the cells 20, the device 100 further includes compounds 22 including an anticoagulant agent 24, a fixative agent 26 selected from the group consisting of: diazolidinyl urea, imidazolidinyl urea, dimethoylol-5,5-dimethylhydantoin, dimethylol urea, 2-bromo-2-nitropropane-1,3-diol, oxaizolidines, sodium hydroxymethyl glycinate, 5-hydroxymethoxymethyl-1-1aza-3, 7dioxabicyclo [3.3.0]octane, 5-hydroxymethyl-1-1aza-3,7-dioxabicyclo [3.3.0]octane, 5-hydroxypoly[methyleneoxy]methyl 1-1aza-3, 7-dioxabi cyclo [3.3.0]octane, and quaternary adamantine, and optionally a polyacrylic acid 28 or any suitable acid having a pH ranging from about one to about seven, wherein the compounds are in a sufficient amount to preserve the collected cells' 
With regards to claim 10, 41, Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To avoid significant dilution, the compounds 22 (comprising of the anticoagulant agent 24, the fixative agent 26, and optionally, the acid 28) are in concentrated forms, preferably in a ratio with the final composition 30 that is less than about 2:100, more preferably less than about 1.5:100, and most preferably less than about 1:100.”(0020)  Thus rendering obvious the volume of claim 10.
With regards to claim 21 and 24, Ryan 2 teaches the use of a fixative agent (IDU)  at less than about 1 g/ml (claim 3) and an anticoagulant (EDTA) at less than about 0.3 g/ml.  Thus Ryan2 suggests the use of IDU at less than 1000g/L and EDTA at less than 300 g/L of EDTA.  Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To avoid significant dilution, the compounds 22 (comprising of the anticoagulant agent 24, the fixative agent 26, and optionally, the acid 28) are in concentrated forms, preferably in a ratio with the final composition 30 that is less than about 2:100, more preferably less than about 1.5:100, and most preferably less than about 1:100.” (0020)Thus rendering obvious the volume of claim 24.

With regards to claims 10, Ryan2 teaches, “Vacutainer Plus Plastic Tubes with Hemogard Closure available from Becton Dickinson and Company located in Franklin Lakes, N.J.; the evacuated sample collection tube described in U.S. Pat. No. 5,860,937, which is incorporated by reference.”  
With regards to claim 35, Ryan 2 teaches, “[0022] The claimed subject matter allows the final composition 30 to be transported in ambient temperature. Thereafter, it is preferred that the final composition 30 be stored at temperature less than about 
With regards to claim 26-28, 35, Ryan2 teaches, “There is need for a method to collect and transport human blood specimens for flow cytometric analysis. Current methods are inadequate in that the samples have to be analyzed soon after collection.” Ryan 2 also teaches, "(4) allow the cells to be transported at ambient temperature.” Thus rendering obvious storing without freezing for 7 days post-draw.
Garcia Blanco teaches, “[0015] Upon completion of the crosslinking step, the reaction can be quenched. Glycine or other appropriate compound with a primary amine can be used as the quencher when crosslinking is effected using formaldehyde. For example, glycine (e.g. pH 7) can be added to a final concentration roughly equal to that of the formaldehyde used, e.g., about 0.25M, and the resulting solution incubated briefly, e.g. about 5 min at room temperature.”  Garcia Blanco further teaches, “It is important to note that the buffers did not contain primary or secondary amines, since formaldehyde could crosslink these amines to proteins or nucleic acids. Crosslinking reactions were quenched by the addition of glycine (pH 7.0) to a final concentration of 0.25 M followed by incubation at room temperature for 5 min.”  The 0.25M glycine is about 20 g/L.
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable 
	MPEP 2144.05 IIB states, “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” and there are a “finite number” of solutions. 550 U.S. at 421 (“The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.”). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. “
		MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of glycine, IDU and EDTA in a nucleic acid protective agent comprising or consisting of imidazolidinyl urea (IDU), ethylenediamine tetraacteic acid, glycine and a solvent with concentrations  of IDU  
Claims 43 and 44 provide the intended outcome of the claim.  Review of the specification indicates the intended outcome is a property of claimed active steps of the claims and thus is obvious over the prior art absent evidence of secondary considerations.
The dependent claims are obvious over the prior art sited in view of the logic presented in the art rejections.
Claim 10-12, 21, 24, 35-37, 39-41, 43-44, 46--52  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54-60, 62-74 of copending Application No. 12/850269 in view of Swarup (FEBS Letters (2007) volume 581, pages 795-799), Li (JAMA (2005) volume 293, pages 843-849), Ryan US patent (5,849,517),  Ryan ( US PGPUB 2004/0137417),Garcia-Blanco (US2004/0014107), Lo (Am J Human Genet (1998) volume 62, pages 768-775) , Tropsha ( US 5,654,054), Bischoff (US20070243549) and Dean (proceedings national Academy of Sciences (2002) volume 99, pages 5261-5266).. 
This is a provisional nonstatutory double patenting rejection.
The instant claims are drawn to a method comprising: drawing a blood sample containing donor cellular nucleic acid and cell-free fetal nucleic acid directly into an evacuated blood collection tube containing about 0.05 ml to 1.0 ml of a protective agent that includes: a) imidazolidinyl urea; b) about 20 q/l to about 60 q/l glycine; and c) 
Ryan US patent (5,849,517) will be referred to as Ryan 1 in this rejection.  Ryan ( US PGPUB 2004/0137417) will be referred to as Ryan 2.  
 	It is noted that while claims 10 and 40 have been amended to require isolating cell free nucleic acids from plasma of the stabilized blood sample, the claims do not provide a step of isolating plasma from a whole blood sample.  Thus isolating nucleic acids from a whole blood sample, would appear to isolate nucleic acids from the plasma of the sample.
The claims of ‘269 are drawn to contacting a sample with a protective agent containing IDU and amino acids, storing for up to 7 days, isolating nucleic acids and assaying the nucleic acids.

However, Swarup teaches that circulating cell free nucleic acids are found in the blood of subjects with cancer as well as fetal derive DNA in maternal plasma (795, 2nd column, top).  
With regards to claim 10,47  Li teaches methods of detecting fetal mutations in beta thalassemia in cell free DNA plasma (title abstract).
	Li teaches obtaining samples in EDTA containing blood tubes (sample collection and processing).
	With regards to claim 11, Li teaches PCR amplification using an enzyme to detect fetal nucleic acids (844, PCR amplification)
	While, Li in sample collection and processing section Li teaches that delay in processing may be detrimental to the samples.  Li does not specifically teach how to address this issue and thus the protective agent of the claims.
	However, Ryan 1 teaches, “Another object of the invention is to provide a fixative solution for tissues and cells that preserves tissues and cells and their cellular detail and, in particular, does not alter cell surface antigens, cytoplasmic antigens, RNA or DNA.” (column 3, lines 21-24) Ryan 1 further teaches in “A preferred fixative solution for tissues and cells comprises a histological fixing amount of at least one of the following active agents i) diazolidinyl urea, and ii) imidazolidinyl urea.”(column 4, lines 18-22)   Ryan 1 teaches his method is drawn to fix peripheral blood and preserve cells, thus inhibiting apoptosis, cell death, and lysis.

Ryan 1 teaches, “in yet another aspect of the invention, it has been found that the  addition of glycine, or other formaldehyde reactive compounds, is useful in removing any free formaldehyde which may be an equilibrium component of the compositions of the instant invention.  It should be noted, however, that the preferred compositions of the instant invention contain only trace amounts of formaldehyde in equilibrium. “(column 5, lines 54-60).
Ryan 1 teaches, “For example, 1 ml peripheral blood is added to a vial containing 1 ml fixative solution, mixed and stored at 4.degree.  C. for up to seven days.” (column 8, example 1)
With regards to claims 28, Ryan 1 teaches a portion of samples were analyzed  from 0 to 7 days without freezing (example 1 and VIII).  
Ryan 1 teaches the use of imidazolidinyl urea (IDU), glycine, and EDTA.
Ryan 2 claims IDU as a fixative in claim 1 and claim 3 the fixative is less than 1g/ml.  Thus rendering obvious claim 21.  
Ryan1 teaches, “The preferred concentration of EDTA is up to about 0.2% by weight and the most preferred concentration is about 0.1% by weight.” (column 4, lines 34-36)
With regards to claim 25-26, Ryan 1 teaches, “For example, 1 ml peripheral blood is added to a vial containing 1 ml fixative solution, mixed and stored at 4.degree.  
Ryan 2 teaches a method and device for collection and preservation of cells including blood in a tube.  Ryan2 teaches, “For preservation (e.g., fixation, stabilization and the like) of the cells 20, the device 100 further includes compounds 22 including an anticoagulant agent 24, a fixative agent 26 selected from the group consisting of: diazolidinyl urea, imidazolidinyl urea, dimethoylol-5,5-dimethylhydantoin, dimethylol urea, 2-bromo-2-nitropropane-1,3-diol, oxaizolidines, sodium hydroxymethyl glycinate, 5-hydroxymethoxymethyl-1-1aza-3, 7dioxabicyclo [3.3.0]octane, 5-hydroxymethyl-1-1aza-3,7-dioxabicyclo [3.3.0]octane, 5-hydroxypoly[methyleneoxy]methyl 1-1aza-3, 7-dioxabi cyclo [3.3.0]octane, and quaternary adamantine, and optionally a polyacrylic acid 28 or any suitable acid having a pH ranging from about one to about seven, wherein the compounds are in a sufficient amount to preserve the collected cells' original morphology and antigenic sites without significant dilution of the cells 20, and thereby allowing the cells 20, stored with the compounds 22, to be directly analyzed by a flow cytometer. It is preferred that the compounds 22 have been sterilized.”  (0017) Ryan 2 teaches the container contains a  fixative and anticoagulant and suggests the use of IDU and EDTA.  Ryan 2 further suggests that glycine, RNAse inhibitors and nucleic acid stabilizers can be added to the tube (0021).   
With regards to claim 10, 41, Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To avoid significant dilution, the compounds 22 (comprising of the anticoagulant agent 24, the fixative agent 26, and optionally, the acid 28) are in 
With regards to claim 24, Ryan 2 teaches the use of a fixative agent (IDU)  at less than about 1 g/ml (claim 3) and an anticoagulant (EDTA) at less than about 0.3 g/ml.  Thus Ryan2 suggests the use of IDU at less than 1000g/L and EDTA at less than 300 g/L of EDTA.  Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To avoid significant dilution, the compounds 22 (comprising of the anticoagulant agent 24, the fixative agent 26, and optionally, the acid 28) are in concentrated forms, preferably in a ratio with the final composition 30 that is less than about 2:100, more preferably less than about 1.5:100, and most preferably less than about 1:100.” (0020)Thus rendering obvious the volume of claim 24.
Ryan 2 teaches, “The claimed subject matter addresses many of the challenges encountered when using conventional methods and instruments to collect and preserve cells by providing a method and a collection device that are capable of maintaining the cells in their original unaltered morphology; preserving the cell antigenic sites; and allowing the cells to be transported at ambient temperature, to be handled in a low toxicity and non-flammable environment, and to be directly analyzed by flow cytometry without further dilution and/or treatment. The claimed subject matter more specifically relates to a method and a device that allow cells (e.g., whole blood, epithelial cells, spinal fluid, and the like.) to be collected and preserved for analysis and addresses many of the challenges encountered when using conventional methods and 
With regards to claims 10, Ryan2 teaches, “Vacutainer Plus Plastic Tubes with Hemogard Closure available from Becton Dickinson and Company located in Franklin Lakes, N.J.; the evacuated sample collection tube described in U.S. Pat. No. 5,860,937, which is incorporated by reference.”  
With regards to claim 35, Ryan 2 teaches, “[0022] The claimed subject matter allows the final composition 30 to be transported in ambient temperature. Thereafter, it is preferred that the final composition 30 be stored at temperature less than about 40.degree. C. The cells 20 stored in the final composition 30 have more than about 3 days, preferably more than about 5 days, more preferably more than about 7 days stability.” More than 7 days encompasses the 14 days of claim 29, at least 24 hours of claim 40.  
With regards to claim 26-28, 35, Ryan2 teaches, “There is need for a method to collect and transport human blood specimens for flow cytometric analysis. Current methods are inadequate in that the samples have to be analyzed soon after collection.” Ryan 2 also teaches, "(4) allow the cells to be transported at ambient temperature.” Thus rendering obvious storing without freezing for 7 days post-draw.

As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
	MPEP 2144.05 IIB states, “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” 
		MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of glycine, IDU and EDTA in a nucleic acid protective agent comprising or consisting of imidazolidinyl urea (IDU), ethylenediamine tetraacteic acid, glycine and a solvent with concentrations  of IDU  between about 300g/L and about 700g/L, glycine between about 20g/L and about 60g/L and EDTA between about 60g/L and about 100g/l   or the ratios of claim 10 as suggested by Ryan 1 and Ryan 2 in a tube to draw 10 mL blood samples into a evacuated blood tube with about 0.05 to 1 ml of protective agent from a pregnant female,  storing up to at least 7 days at room temperature, isolate nucleic acids from plasma of the stabilized sample, and analyze fetal nucleic acids.  The teachings of Ryan 1 and Ryan 2 present general teachings to the use of preserving blood (which renders obvious inhibiting cell death, apoptosis, or hemolysis of maternal blood), while Li and Swarup teaches a specific use of maternal blood plasma, isolation of fetal DNA from maternal blood and subsequent analysis of the DNA for fetal characteristics by PCR. 
Claims 43 and 44 provide the intended outcome of the claim.  Review of the specification indicates the intended outcome is a property of claimed active steps of the claims and thus is obvious over the prior art absent evidence of secondary considerations.
The dependent claims are obvious over the prior art cited in view of the logic presented in the art rejections.
Claim 10-12, 21, 24, 35-37, 39-41, 43-44, 46--52  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of copending Application No. 14/153204 in view of Swarup (FEBS Letters (2007) volume 581, pages 795-799), Li (JAMA (2005) volume 293, pages 843-849), Ryan US patent (5,849,517),  Ryan ( US PGPUB 2004/0137417), Garcia-Blanco (US2004/0014107), Lo (Am J Human Genet (1998) volume 62, pages 768-775) , Tropsha ( US 5,654,054), Bischoff (US20070243549) and Dean (proceedings national Academy of Sciences (2002) volume 99, pages 5261-5266).. 
This is a provisional nonstatutory double patenting rejection.
The instant claims are drawn to a method comprising: drawing a blood sample containing donor cellular nucleic acid and cell-free fetal nucleic acid directly into an evacuated blood collection tube containing about 0.05 ml to 1.0 ml of a protective agent that includes: a) imidazolidinyl urea; b) about 20 q/l to about 60 q/l glycine; and c) EDTA; wherein an amount of imidazolidinyl urea relative to an amount of glycine is 10 parts by weight of imidazolidinyl urea to 1 part by weight glycine; allowing at least 6 hours to lapse at room temperature after the drawing to stabilize the drawn blood sample so that the stabilized blood sample is free of cell-free nucleic acid attributable to apoptosis, cell death and lysis of nucleated maternal blood cells post blood draw and so that the stabilized blood sample provides an increased amount of recoverable cell-free fetal nucleic acid for analysis; after the at least 6 hours have elapsed, isolating the cell-free fetal nucleic acid from a plasma of the stabilized blood sample the drawn blood sample which is free of cell-free nucleic acid attributable to apoptosis, cell death and lysis of nucleated maternal blood cells post blood draw; and analyzing the isolated cell-
Ryan US patent (5,849,517) will be referred to as Ryan 1 in this rejection.  Ryan ( US PGPUB 2004/0137417) will be referred to as Ryan 2.  
 	It is noted that while claims 10 and 40 have been amended to require isolating cell free nucleic acids from plasma of the stabilized blood sample, the claims do not provide a step of isolating plasma from a whole blood sample.  Thus isolating nucleic acids from a whole blood sample, would appear to isolate nucleic acids from the plasma of the sample.
The claims of ‘204 are drawn to contacting a sample with a protective agent containing IDU and glycine, storing for up to 3 days, isolating nucleic acids and assaying the nucleic acids.
The claims of ‘204 do not specifically teach fetal nucleic acids in maternal blood or the specific concentration/ratios of the claims.
However, Swarup teaches that circulating cell free nucleic acids are found in the blood of subjects with cancer as well as fetal derive DNA in maternal plasma (795, 2nd column, top).  
	With regards to claim 10,47  Li teaches methods of detecting fetal mutations in beta thalassemia in cell free DNA plasma (title abstract).
	Li teaches obtaining samples in EDTA containing blood tubes (sample collection and processing).
	With regards to claim 11, Li teaches PCR amplification using an enzyme to detect fetal nucleic acids (844, PCR amplification)

	However, Ryan 1 teaches, “Another object of the invention is to provide a fixative solution for tissues and cells that preserves tissues and cells and their cellular detail and, in particular, does not alter cell surface antigens, cytoplasmic antigens, RNA or DNA.” (column 3, lines 21-24) Ryan 1 further teaches in “A preferred fixative solution for tissues and cells comprises a histological fixing amount of at least one of the following active agents i) diazolidinyl urea, and ii) imidazolidinyl urea.”(column 4, lines 18-22)   Ryan 1 teaches his method is drawn to fix peripheral blood and preserve cells, thus inhibiting apoptosis, cell death, and lysis.
Ryan 1 teaches the used of IDU at 4-6% or 4 to 6 grams per 100ml of buffered salt conditions and indicates the amount of  the stabilizers (IDU)  can be 10 to 200 grams per liter (column 7 lines38-45).  Thus rendering obvious claim 21.  
Ryan 1 teaches, “in yet another aspect of the invention, it has been found that the  addition of glycine, or other formaldehyde reactive compounds, is useful in removing any free formaldehyde which may be an equilibrium component of the compositions of the instant invention.  It should be noted, however, that the preferred compositions of the instant invention contain only trace amounts of formaldehyde in equilibrium. “(column 5, lines 54-60).
Ryan 1 teaches, “For example, 1 ml peripheral blood is added to a vial containing 1 ml fixative solution, mixed and stored at 4.degree.  C. for up to seven days.” (column 8, example 1)

Ryan 1 teaches the use of imidazolidinyl urea (IDU), glycine, and EDTA.
Claims 24 relates to the concentration of imidazolidinyl urea  after contacting and recite “about.” The specification lacks a limiting definition of "about.” Ryan 1 teaches concentrations of IDU from 1% to 6%. Ryan specifically teaches, “In a preferred embodiment, the fixative solutions comprise about 4 to about 6 grams of IDU per 100 ml of buffered salt solution.”  Thus Ryan teaches concentrations of less about 20 mg/ml  
Ryan1 teaches, “The preferred concentration of EDTA is up to about 0.2% by weight and the most preferred concentration is about 0.1% by weight.” (column 4, lines 34-36)
Ryan 2 claims IDU as a fixative in claim 1 and claim 3 the fixative is less than 1g/ml.  Thus rendering obvious claim 21.  
With regards to claim 25-26, Ryan 1 teaches, “For example, 1 ml peripheral blood is added to a vial containing 1 ml fixative solution, mixed and stored at 4.degree.  C. for up to seven days.” (column 8, example 1)Thus Ryan 1 teaches storage of a blood sample without freezing prior to analysis.
Ryan 2 teaches a method and device for collection and preservation of cells including blood in a tube.  Ryan2 teaches, “For preservation (e.g., fixation, stabilization and the like) of the cells 20, the device 100 further includes compounds 22 including an anticoagulant agent 24, a fixative agent 26 selected from the group consisting of: diazolidinyl urea, imidazolidinyl urea, dimethoylol-5,5-dimethylhydantoin, dimethylol urea, 2-bromo-2-nitropropane-1,3-diol, oxaizolidines, sodium hydroxymethyl glycinate, 
With regards to claim 10, 41, Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To avoid significant dilution, the compounds 22 (comprising of the anticoagulant agent 24, the fixative agent 26, and optionally, the acid 28) are in concentrated forms, preferably in a ratio with the final composition 30 that is less than about 2:100, more preferably less than about 1.5:100, and most preferably less than about 1:100.”(0020)  Thus rendering obvious the volume of claim 10.
With regards to claim 24, Ryan 2 teaches the use of a fixative agent (IDU)  at less than about 1 g/ml (claim 3) and an anticoagulant (EDTA) at less than about 0.3 g/ml.  Thus Ryan2 suggests the use of IDU at less than 1000g/L and EDTA at less than 300 g/L of EDTA.  Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To 
Ryan 2 teaches, “The claimed subject matter addresses many of the challenges encountered when using conventional methods and instruments to collect and preserve cells by providing a method and a collection device that are capable of maintaining the cells in their original unaltered morphology; preserving the cell antigenic sites; and allowing the cells to be transported at ambient temperature, to be handled in a low toxicity and non-flammable environment, and to be directly analyzed by flow cytometry without further dilution and/or treatment. The claimed subject matter more specifically relates to a method and a device that allow cells (e.g., whole blood, epithelial cells, spinal fluid, and the like.) to be collected and preserved for analysis and addresses many of the challenges encountered when using conventional methods and instruments. Specifically, the claimed subject matter describes a method and a collection device that (1) use a less toxic and non-flammable reagent for fixing and stabilizing cells; (2) allow the cells to stay in their original unaltered morphology; (3) allow the cell antigenic sites to be preserved for a useful period of time; (4) allow the cells to be transported at ambient temperature; and/or (5) allow the cells to be directly analyzed by flow cytometry without further dilution and/or treatment.”(0007)
With regards to claims 10, Ryan2 teaches, “Vacutainer Plus Plastic Tubes with Hemogard Closure available from Becton Dickinson and Company located in Franklin 
With regards to claim 35, Ryan 2 teaches, “[0022] The claimed subject matter allows the final composition 30 to be transported in ambient temperature. Thereafter, it is preferred that the final composition 30 be stored at temperature less than about 40.degree. C. The cells 20 stored in the final composition 30 have more than about 3 days, preferably more than about 5 days, more preferably more than about 7 days stability.” More than 7 days encompasses the 14 days of claim 29, at least 24 hours of claim 40.  
With regards to claim 26-28, 35, Ryan2 teaches, “There is need for a method to collect and transport human blood specimens for flow cytometric analysis. Current methods are inadequate in that the samples have to be analyzed soon after collection.” Ryan 2 also teaches, "(4) allow the cells to be transported at ambient temperature.” Thus rendering obvious storing without freezing for 7 days post-draw.
Garcia Blanco teaches, “[0015] Upon completion of the crosslinking step, the reaction can be quenched. Glycine or other appropriate compound with a primary amine can be used as the quencher when crosslinking is effected using formaldehyde. For example, glycine (e.g. pH 7) can be added to a final concentration roughly equal to that of the formaldehyde used, e.g., about 0.25M, and the resulting solution incubated briefly, e.g. about 5 min at room temperature.”  Garcia Blanco further teaches, “It is important to note that the buffers did not contain primary or secondary amines, since formaldehyde could crosslink these amines to proteins or nucleic acids. Crosslinking reactions were quenched by the addition of glycine (pH 7.0) to a final concentration of 
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
	MPEP 2144.05 IIB states, “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” and there are a “finite number” of solutions. 550 U.S. at 421 (“The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.”). Thus, after KSR, the presence of a known 
		MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of glycine, IDU and EDTA in a nucleic acid protective agent comprising or consisting of imidazolidinyl urea (IDU), ethylenediamine tetraacteic acid, glycine and a solvent with concentrations  of IDU  between about 300g/L and about 700g/L, glycine between about 20g/L and about 60g/L and EDTA between about 60g/L and about 100g/l   or the ratios of claim 10 as suggested by Ryan 1 and Ryan 2 in a tube to draw 10 mL blood samples into a evacuated blood tube with about 0.05 to 1 ml of protective agent from a pregnant female,  storing up to at least 7 days at room temperature, isolate nucleic acids from plasma of the stabilized sample, and analyze fetal nucleic acids.  The teachings of Ryan 1 and Ryan 2 present general teachings to the use of preserving blood (which renders obvious inhibiting cell death, apoptosis, or hemolysis of maternal blood), while Li and Swarup teaches a specific use of maternal blood plasma, isolation of fetal DNA from maternal blood and subsequent analysis of the DNA for fetal characteristics by PCR. Ryan2 specifically teaches fixative, anticoagulant and suggests glycine and suggests the use of a fixative agent (IDU)  at less than about 1 g/ml as well as suggesting, "In yet another aspect of the invention, it has been found that the addition of glycine, or other formaldehyde reactive compounds, is useful in removing any free formaldehyde which may be an equilibrium component of the compositions of the instant invention.”  Thus it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the ratio glycine to remove free formaldehyde which is dependent on the amount of IDU and glycine obvious in view of the teaches of Garcia-
Claims 43 and 44 provide the intended outcome of the claim.  Review of the specification indicates the intended outcome is a property of claimed active steps of the claims and thus is obvious over the prior art absent evidence of secondary considerations.
The dependent claims are obvious over the prior art cited in view of the logic presented in the art rejections
Claims 10-12, 21, 24, 35-37, 39-41, 43-44, 46--52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 9657227 in view of Swarup (FEBS Letters (2007) volume 581, pages 795-799), Li (JAMA (2005) volume 293, pages 843-849), Ryan US patent (5,849,517),  Ryan ( US PGPUB 2004/0137417), Garcia-Blanco (US2004/0014107), Lo (Am J Human Genet (1998) volume 62, pages 768-775) , Tropsha ( US 5,654,054), Bischoff (US20070243549) and Dean (proceedings national Academy of Sciences (2002) volume 99, pages 5261-5266). 

The instant claims are drawn to a method comprising: drawing a blood sample containing donor cellular nucleic acid and cell-free fetal nucleic acid directly into an evacuated blood collection tube containing about 0.05 ml to 1.0 ml of a protective agent that includes: a) imidazolidinyl urea; b) about 20 q/l to about 60 q/l glycine; and c) EDTA; wherein an amount of imidazolidinyl urea relative to an amount of glycine is 10 parts by weight of imidazolidinyl urea to 1 part by weight glycine; allowing at least 6 hours to lapse at room temperature after the drawing to stabilize the drawn blood sample so that the stabilized blood sample is free of cell-free nucleic acid attributable to apoptosis, cell death and lysis of nucleated maternal blood cells post blood draw and so that the stabilized blood sample provides an increased amount of recoverable cell-free fetal nucleic acid for analysis; after the at least 6 hours have elapsed, isolating the cell-free fetal nucleic acid from a plasma of the stabilized blood sample the drawn blood sample which is free of cell-free nucleic acid attributable to apoptosis, cell death and lysis of nucleated maternal blood cells post blood draw; and analyzing the isolated cell-free fetal nucleic acid isolated from the plasma of the stabilized blood sample to detect presence or absence of any fetal abnormality.
Ryan US patent (5,849,517) will be referred to as Ryan 1 in this rejection.  Ryan ( US PGPUB 2004/0137417) will be referred to as Ryan 2.  
 	It is noted that while claims 10 and 40 have been amended to require isolating cell free nucleic acids from plasma of the stabilized blood sample, the claims do not provide a step of isolating plasma from a whole blood sample.  Thus isolating nucleic 
The claims of ‘227 are drawn to contacting a sample with a protective agent containing IDU and EDTA storing at room temperature.
The claims of ‘227 do not specifically teach fetal nucleic acids in maternal blood, isolating and analyzing nucleic acids or the specific concentration/ratios of the claims.
However, Swarup teaches that circulating cell free nucleic acids are found in the blood of subjects with cancer as well as fetal derive DNA in maternal plasma (795, 2nd column, top).  
With regards to claim 10,47  Li teaches methods of detecting fetal mutations in beta thalassemia in cell free DNA plasma (title abstract).
	Li teaches obtaining samples in EDTA containing blood tubes (sample collection and processing).
	With regards to claim 11, Li teaches PCR amplification using an enzyme to detect fetal nucleic acids (844, PCR amplification)
	While, Li in sample collection and processing section Li teaches that delay in processing may be detrimental to the samples.  Li does not specifically teach how to address this issue and thus the protective agent of the claims.
	However, Ryan 1 teaches, “Another object of the invention is to provide a fixative solution for tissues and cells that preserves tissues and cells and their cellular detail and, in particular, does not alter cell surface antigens, cytoplasmic antigens, RNA or DNA.” (column 3, lines 21-24) Ryan 1 further teaches in “A preferred fixative solution for tissues and cells comprises a histological fixing amount of at least one of the following 
Ryan 1 teaches the used of IDU at 4-6% or 4 to 6 grams per 100ml of buffered salt conditions and indicates the amount of  the stabilizers (IDU)  can be 10 to 200 grams per liter (column 7 lines38-45).  Thus rendering obvious claim 21.  
Ryan 1 teaches, “in yet another aspect of the invention, it has been found that the  addition of glycine, or other formaldehyde reactive compounds, is useful in removing any free formaldehyde which may be an equilibrium component of the compositions of the instant invention.  It should be noted, however, that the preferred compositions of the instant invention contain only trace amounts of formaldehyde in equilibrium. “(column 5, lines 54-60).
Ryan 1 teaches, “For example, 1 ml peripheral blood is added to a vial containing 1 ml fixative solution, mixed and stored at 4.degree.  C. for up to seven days.” (column 8, example 1)
With regards to claims 28, Ryan 1 teaches a portion of samples were analyzed  from 0 to 7 days without freezing (example 1 and VIII).  
Ryan 1 teaches the use of imidazolidinyl urea (IDU), glycine, and EDTA.
Claims 24 relates to the concentration of imidazolidinyl urea  after contacting and recite “about.” The specification lacks a limiting definition of "about.” Ryan 1 teaches concentrations of IDU from 1% to 6%. Ryan specifically teaches, “In a preferred embodiment, the fixative solutions comprise about 4 to about 6 grams of IDU per 100 ml of buffered salt solution.”  Thus Ryan teaches concentrations of less about 20 mg/ml  

With regards to claim 25-26, Ryan 1 teaches, “For example, 1 ml peripheral blood is added to a vial containing 1 ml fixative solution, mixed and stored at 4.degree.  C. for up to seven days.” (column 8, example 1)Thus Ryan 1 teaches storage of a blood sample without freezing prior to analysis.
Ryan 2 teaches a method and device for collection and preservation of cells including blood in a tube.  Ryan2 teaches, “For preservation (e.g., fixation, stabilization and the like) of the cells 20, the device 100 further includes compounds 22 including an anticoagulant agent 24, a fixative agent 26 selected from the group consisting of: diazolidinyl urea, imidazolidinyl urea, dimethoylol-5,5-dimethylhydantoin, dimethylol urea, 2-bromo-2-nitropropane-1,3-diol, oxaizolidines, sodium hydroxymethyl glycinate, 5-hydroxymethoxymethyl-1-1aza-3, 7dioxabicyclo [3.3.0]octane, 5-hydroxymethyl-1-1aza-3,7-dioxabicyclo [3.3.0]octane, 5-hydroxypoly[methyleneoxy]methyl 1-1aza-3, 7-dioxabi cyclo [3.3.0]octane, and quaternary adamantine, and optionally a polyacrylic acid 28 or any suitable acid having a pH ranging from about one to about seven, wherein the compounds are in a sufficient amount to preserve the collected cells' original morphology and antigenic sites without significant dilution of the cells 20, and thereby allowing the cells 20, stored with the compounds 22, to be directly analyzed by a flow cytometer. It is preferred that the compounds 22 have been sterilized.”  (0017) Ryan 2 teaches the container contains a  fixative and anticoagulant and suggests the 
With regards to claim 10, 41, Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To avoid significant dilution, the compounds 22 (comprising of the anticoagulant agent 24, the fixative agent 26, and optionally, the acid 28) are in concentrated forms, preferably in a ratio with the final composition 30 that is less than about 2:100, more preferably less than about 1.5:100, and most preferably less than about 1:100.”(0020)  Thus rendering obvious the volume of claim 10.
With regards to claim 24, Ryan 2 teaches the use of a fixative agent (IDU)  at less than about 1 g/ml (claim 3) and an anticoagulant (EDTA) at less than about 0.3 g/ml.  Thus Ryan2 suggests the use of IDU at less than 1000g/L and EDTA at less than 300 g/L of EDTA.  Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To avoid significant dilution, the compounds 22 (comprising of the anticoagulant agent 24, the fixative agent 26, and optionally, the acid 28) are in concentrated forms, preferably in a ratio with the final composition 30 that is less than about 2:100, more preferably less than about 1.5:100, and most preferably less than about 1:100.” (0020)Thus rendering obvious the volume of claim 24.
Ryan 2 claims IDU as a fixative in claim 1 and claim 3 the fixative is less than 1g/ml.  Thus rendering obvious claim 21.  
Ryan 2 teaches, “The claimed subject matter addresses many of the challenges encountered when using conventional methods and instruments to collect and preserve 
With regards to claims 10, Ryan2 teaches, “Vacutainer Plus Plastic Tubes with Hemogard Closure available from Becton Dickinson and Company located in Franklin Lakes, N.J.; the evacuated sample collection tube described in U.S. Pat. No. 5,860,937, which is incorporated by reference.”  
With regards to claim 35, Ryan 2 teaches, “[0022] The claimed subject matter allows the final composition 30 to be transported in ambient temperature. Thereafter, it is preferred that the final composition 30 be stored at temperature less than about 40.degree. C. The cells 20 stored in the final composition 30 have more than about 3 days, preferably more than about 5 days, more preferably more than about 7 days 
With regards to claim 26-28, 35, Ryan2 teaches, “There is need for a method to collect and transport human blood specimens for flow cytometric analysis. Current methods are inadequate in that the samples have to be analyzed soon after collection.” Ryan 2 also teaches, "(4) allow the cells to be transported at ambient temperature.” Thus rendering obvious storing without freezing for 7 days post-draw.
Garcia Blanco teaches, “[0015] Upon completion of the crosslinking step, the reaction can be quenched. Glycine or other appropriate compound with a primary amine can be used as the quencher when crosslinking is effected using formaldehyde. For example, glycine (e.g. pH 7) can be added to a final concentration roughly equal to that of the formaldehyde used, e.g., about 0.25M, and the resulting solution incubated briefly, e.g. about 5 min at room temperature.”  Garcia Blanco further teaches, “It is important to note that the buffers did not contain primary or secondary amines, since formaldehyde could crosslink these amines to proteins or nucleic acids. Crosslinking reactions were quenched by the addition of glycine (pH 7.0) to a final concentration of 0.25 M followed by incubation at room temperature for 5 min.”  The 0.25M glycine is about 20 g/L.
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."

		MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of glycine, IDU and EDTA in a nucleic acid protective agent comprising or consisting of imidazolidinyl urea (IDU), ethylenediamine tetraacteic acid, glycine and a solvent with concentrations  of IDU  between about 300g/L and about 700g/L, glycine between about 20g/L and about 60g/L and EDTA between about 60g/L and about 100g/l   or the ratios of claim 10 as 
Claims 43 and 44 provide the intended outcome of the claim.  Review of the specification indicates the intended outcome is a property of claimed active steps of the claims and thus is obvious over the prior art absent evidence of secondary considerations.
The dependent claims are obvious over the prior art cited in view of the logic presented in the art rejections
Claims 10-12, 21, 24, 35-37, 39-41, 43-44, 46--52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-108 of U.S. Patent No. 9926590 in view of Swarup (FEBS Letters (2007) volume 581, pages 795-799), Li (JAMA (2005) volume 293, pages 843-849), Ryan US patent (5,849,517),  Ryan ( US PGPUB 2004/0137417), Garcia-Blanco (US2004/0014107), Lo (Am J Human Genet (1998) volume 62, pages 768-775) , Tropsha ( US 5,654,054), Bischoff (US20070243549) and Dean (proceedings national Academy of Sciences (2002) volume 99, pages 5261-5266). 
This is a provisional nonstatutory double patenting rejection.
The instant claims are drawn to a method comprising: drawing a blood sample containing donor cellular nucleic acid and cell-free fetal nucleic acid directly into an evacuated blood collection tube containing about 0.05 ml to 1.0 ml of a protective agent that includes: a) imidazolidinyl urea; b) about 20 q/l to about 60 q/l glycine; and c) EDTA; wherein an amount of imidazolidinyl urea relative to an amount of glycine is 10 parts by weight of imidazolidinyl urea to 1 part by weight glycine; allowing at least 6 
Ryan US patent (5,849,517) will be referred to as Ryan 1 in this rejection.  Ryan ( US PGPUB 2004/0137417) will be referred to as Ryan 2.  
 	It is noted that while claims 10 and 40 have been amended to require isolating cell free nucleic acids from plasma of the stabilized blood sample, the claims do not provide a step of isolating plasma from a whole blood sample.  Thus isolating nucleic acids from a whole blood sample, would appear to isolate nucleic acids from the plasma of the sample.
The claims of ‘590 are drawn to contacting a sample with a protective agent containing formaldehyde releaser preservative agent and EDTA storing at room temperature. The dependent claim teaches IDU is formaldehyde releaser preservative agent.
The claims of ‘590 do not specifically teach fetal nucleic acids in maternal blood, isolating and analyzing nucleic acids or the specific concentration/ratios of the claims.
nd column, top).  
With regards to claim 10,47  Li teaches methods of detecting fetal mutations in beta thalassemia in cell free DNA plasma (title abstract).
	Li teaches obtaining samples in EDTA containing blood tubes (sample collection and processing).
	With regards to claim 11, Li teaches PCR amplification using an enzyme to detect fetal nucleic acids (844, PCR amplification)
	While, Li in sample collection and processing section Li teaches that delay in processing may be detrimental to the samples.  Li does not specifically teach how to address this issue and thus the protective agent of the claims.
	However, Ryan 1 teaches, “Another object of the invention is to provide a fixative solution for tissues and cells that preserves tissues and cells and their cellular detail and, in particular, does not alter cell surface antigens, cytoplasmic antigens, RNA or DNA.” (column 3, lines 21-24) Ryan 1 further teaches in “A preferred fixative solution for tissues and cells comprises a histological fixing amount of at least one of the following active agents i) diazolidinyl urea, and ii) imidazolidinyl urea.”(column 4, lines 18-22)   Ryan 1 teaches his method is drawn to fix peripheral blood and preserve cells, thus inhibiting apoptosis, cell death, and lysis.
Ryan 1 teaches the used of IDU at 4-6% or 4 to 6 grams per 100ml of buffered salt conditions and indicates the amount of  the stabilizers (IDU)  can be 10 to 200 grams per liter (column 7 lines38-45).  Thus rendering obvious claim 21.  

Ryan 1 teaches, “For example, 1 ml peripheral blood is added to a vial containing 1 ml fixative solution, mixed and stored at 4.degree.  C. for up to seven days.” (column 8, example 1)
With regards to claims 28, Ryan 1 teaches a portion of samples were analyzed  from 0 to 7 days without freezing (example 1 and VIII).  
Ryan 1 teaches the use of imidazolidinyl urea (IDU), glycine, and EDTA.
Claims 24 relates to the concentration of imidazolidinyl urea  after contacting and recite “about.” The specification lacks a limiting definition of "about.” Ryan 1 teaches concentrations of IDU from 1% to 6%. Ryan specifically teaches, “In a preferred embodiment, the fixative solutions comprise about 4 to about 6 grams of IDU per 100 ml of buffered salt solution.”  Thus Ryan teaches concentrations of less about 20 mg/ml  
Ryan1 teaches, “The preferred concentration of EDTA is up to about 0.2% by weight and the most preferred concentration is about 0.1% by weight.” (column 4, lines 34-36)
With regards to claim 25-26, Ryan 1 teaches, “For example, 1 ml peripheral blood is added to a vial containing 1 ml fixative solution, mixed and stored at 4.degree.  
Ryan 2 teaches a method and device for collection and preservation of cells including blood in a tube.  Ryan2 teaches, “For preservation (e.g., fixation, stabilization and the like) of the cells 20, the device 100 further includes compounds 22 including an anticoagulant agent 24, a fixative agent 26 selected from the group consisting of: diazolidinyl urea, imidazolidinyl urea, dimethoylol-5,5-dimethylhydantoin, dimethylol urea, 2-bromo-2-nitropropane-1,3-diol, oxaizolidines, sodium hydroxymethyl glycinate, 5-hydroxymethoxymethyl-1-1aza-3, 7dioxabicyclo [3.3.0]octane, 5-hydroxymethyl-1-1aza-3,7-dioxabicyclo [3.3.0]octane, 5-hydroxypoly[methyleneoxy]methyl 1-1aza-3, 7-dioxabi cyclo [3.3.0]octane, and quaternary adamantine, and optionally a polyacrylic acid 28 or any suitable acid having a pH ranging from about one to about seven, wherein the compounds are in a sufficient amount to preserve the collected cells' original morphology and antigenic sites without significant dilution of the cells 20, and thereby allowing the cells 20, stored with the compounds 22, to be directly analyzed by a flow cytometer. It is preferred that the compounds 22 have been sterilized.”  (0017) Ryan 2 teaches the container contains a  fixative and anticoagulant and suggests the use of IDU and EDTA.  Ryan 2 further suggests that glycine, RNAse inhibitors and nucleic acid stabilizers can be added to the tube (0021).   
With regards to claim 10, 41, Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To avoid significant dilution, the compounds 22 (comprising of the anticoagulant agent 24, the fixative agent 26, and optionally, the acid 28) are in 
With regards to claim 24, Ryan 2 teaches the use of a fixative agent (IDU)  at less than about 1 g/ml (claim 3) and an anticoagulant (EDTA) at less than about 0.3 g/ml.  Thus Ryan2 suggests the use of IDU at less than 1000g/L and EDTA at less than 300 g/L of EDTA.  Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To avoid significant dilution, the compounds 22 (comprising of the anticoagulant agent 24, the fixative agent 26, and optionally, the acid 28) are in concentrated forms, preferably in a ratio with the final composition 30 that is less than about 2:100, more preferably less than about 1.5:100, and most preferably less than about 1:100.” (0020)Thus rendering obvious the volume of claim 24.
Ryan 2 claims IDU as a fixative in claim 1 and claim 3 the fixative is less than 1g/ml.  Thus rendering obvious claim 21.  
Ryan 2 teaches, “The claimed subject matter addresses many of the challenges encountered when using conventional methods and instruments to collect and preserve cells by providing a method and a collection device that are capable of maintaining the cells in their original unaltered morphology; preserving the cell antigenic sites; and allowing the cells to be transported at ambient temperature, to be handled in a low toxicity and non-flammable environment, and to be directly analyzed by flow cytometry without further dilution and/or treatment. The claimed subject matter more specifically relates to a method and a device that allow cells (e.g., whole blood, epithelial cells, 
With regards to claims 10, Ryan2 teaches, “Vacutainer Plus Plastic Tubes with Hemogard Closure available from Becton Dickinson and Company located in Franklin Lakes, N.J.; the evacuated sample collection tube described in U.S. Pat. No. 5,860,937, which is incorporated by reference.”  
With regards to claim 35, Ryan 2 teaches, “[0022] The claimed subject matter allows the final composition 30 to be transported in ambient temperature. Thereafter, it is preferred that the final composition 30 be stored at temperature less than about 40.degree. C. The cells 20 stored in the final composition 30 have more than about 3 days, preferably more than about 5 days, more preferably more than about 7 days stability.” More than 7 days encompasses the 14 days of claim 29, at least 24 hours of claim 40.  
With regards to claim 26-28, 35, Ryan2 teaches, “There is need for a method to collect and transport human blood specimens for flow cytometric analysis. Current methods are inadequate in that the samples have to be analyzed soon after collection.” 
Garcia Blanco teaches, “[0015] Upon completion of the crosslinking step, the reaction can be quenched. Glycine or other appropriate compound with a primary amine can be used as the quencher when crosslinking is effected using formaldehyde. For example, glycine (e.g. pH 7) can be added to a final concentration roughly equal to that of the formaldehyde used, e.g., about 0.25M, and the resulting solution incubated briefly, e.g. about 5 min at room temperature.”  Garcia Blanco further teaches, “It is important to note that the buffers did not contain primary or secondary amines, since formaldehyde could crosslink these amines to proteins or nucleic acids. Crosslinking reactions were quenched by the addition of glycine (pH 7.0) to a final concentration of 0.25 M followed by incubation at room temperature for 5 min.”  The 0.25M glycine is about 20 g/L.
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
	MPEP 2144.05 IIB states, “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 
		MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of glycine, IDU and EDTA in a nucleic acid protective agent comprising or consisting of imidazolidinyl urea (IDU), ethylenediamine tetraacteic acid, glycine and a solvent with concentrations  of IDU  between about 300g/L and about 700g/L, glycine between about 20g/L and about 60g/L and EDTA between about 60g/L and about 100g/l   or the ratios of claim 10 as suggested by Ryan 1 and Ryan 2 in a tube to draw 10 mL blood samples into a evacuated blood tube with about 0.05 to 1 ml of protective agent from a pregnant female,  storing up to at least 7 days at room temperature, isolate nucleic acids from plasma of the stabilized sample, and analyze fetal nucleic acids.  The teachings of Ryan 1 and Ryan 2 present general teachings to the use of preserving blood (which renders obvious inhibiting cell death, apoptosis, or hemolysis of maternal blood), while Li and 
Claims 43 and 44 provide the intended outcome of the claim.  Review of the specification indicates the intended outcome is a property of claimed active steps of the claims and thus is obvious over the prior art absent evidence of secondary considerations.
.
Claims 10-12, 21, 24, 35-37, 39-41, 43-44, 46--52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10144955 in view of Swarup (FEBS Letters (2007) volume 581, pages 795-799), Li (JAMA (2005) volume 293, pages 843-849), Ryan US patent (5,849,517),  Ryan ( US PGPUB 2004/0137417), Garcia-Blanco (US2004/0014107), Lo (Am J Human Genet (1998) volume 62, pages 768-775) , Tropsha ( US 5,654,054), Bischoff (US20070243549) and Dean (proceedings national Academy of Sciences (2002) volume 99, pages 5261-5266). 
This is a provisional nonstatutory double patenting rejection.
The instant claims are drawn to a method comprising: drawing a blood sample containing donor cellular nucleic acid and cell-free fetal nucleic acid directly into an evacuated blood collection tube containing about 0.05 ml to 1.0 ml of a protective agent that includes: a) imidazolidinyl urea; b) about 20 q/l to about 60 q/l glycine; and c) EDTA; wherein an amount of imidazolidinyl urea relative to an amount of glycine is 10 parts by weight of imidazolidinyl urea to 1 part by weight glycine; allowing at least 6 hours to lapse at room temperature after the drawing to stabilize the drawn blood sample so that the stabilized blood sample is free of cell-free nucleic acid attributable to apoptosis, cell death and lysis of nucleated maternal blood cells post blood draw and so that the stabilized blood sample provides an increased amount of recoverable cell-free fetal nucleic acid for analysis; after the at least 6 hours have elapsed, isolating the cell-free fetal nucleic acid from a plasma of the stabilized blood sample the drawn blood 
Ryan US patent (5,849,517) will be referred to as Ryan 1 in this rejection.  Ryan ( US PGPUB 2004/0137417) will be referred to as Ryan 2.  
 	It is noted that while claims 10 and 40 have been amended to require isolating cell free nucleic acids from plasma of the stabilized blood sample, the claims do not provide a step of isolating plasma from a whole blood sample.  Thus isolating nucleic acids from a whole blood sample, would appear to isolate nucleic acids from the plasma of the sample.
The claims of ‘955 are drawn to contacting a sample with a protective agent containing formaldehyde releaser preservative agent and EDTA storing at room temperature. The dependent claim teaches IDU is formaldehyde releaser preservative agent.
The claims of ‘955 do not specifically teach fetal nucleic acids in maternal blood, isolating and analyzing nucleic acids or the specific concentration/ratios of the claims.
However, Swarup teaches that circulating cell free nucleic acids are found in the blood of subjects with cancer as well as fetal derive DNA in maternal plasma (795, 2nd column, top).  
With regards to claim 10,47  Li teaches methods of detecting fetal mutations in beta thalassemia in cell free DNA plasma (title abstract).

	With regards to claim 11, Li teaches PCR amplification using an enzyme to detect fetal nucleic acids (844, PCR amplification)
	While, Li in sample collection and processing section Li teaches that delay in processing may be detrimental to the samples.  Li does not specifically teach how to address this issue and thus the protective agent of the claims.
	However, Ryan 1 teaches, “Another object of the invention is to provide a fixative solution for tissues and cells that preserves tissues and cells and their cellular detail and, in particular, does not alter cell surface antigens, cytoplasmic antigens, RNA or DNA.” (column 3, lines 21-24) Ryan 1 further teaches in “A preferred fixative solution for tissues and cells comprises a histological fixing amount of at least one of the following active agents i) diazolidinyl urea, and ii) imidazolidinyl urea.”(column 4, lines 18-22)   Ryan 1 teaches his method is drawn to fix peripheral blood and preserve cells, thus inhibiting apoptosis, cell death, and lysis.
Ryan 1 teaches the used of IDU at 4-6% or 4 to 6 grams per 100ml of buffered salt conditions and indicates the amount of  the stabilizers (IDU)  can be 10 to 200 grams per liter (column 7 lines38-45).  Thus rendering obvious claim 21.  
Ryan 1 teaches, “in yet another aspect of the invention, it has been found that the  addition of glycine, or other formaldehyde reactive compounds, is useful in removing any free formaldehyde which may be an equilibrium component of the compositions of the instant invention.  It should be noted, however, that the preferred 
Ryan 1 teaches, “For example, 1 ml peripheral blood is added to a vial containing 1 ml fixative solution, mixed and stored at 4.degree.  C. for up to seven days.” (column 8, example 1)
With regards to claims 28, Ryan 1 teaches a portion of samples were analyzed  from 0 to 7 days without freezing (example 1 and VIII).  
Ryan 1 teaches the use of imidazolidinyl urea (IDU), glycine, and EDTA.
Claims 24 relates to the concentration of imidazolidinyl urea  after contacting and recite “about.” The specification lacks a limiting definition of "about.” Ryan 1 teaches concentrations of IDU from 1% to 6%. Ryan specifically teaches, “In a preferred embodiment, the fixative solutions comprise about 4 to about 6 grams of IDU per 100 ml of buffered salt solution.”  Thus Ryan teaches concentrations of less about 20 mg/ml  
Ryan1 teaches, “The preferred concentration of EDTA is up to about 0.2% by weight and the most preferred concentration is about 0.1% by weight.” (column 4, lines 34-36)
With regards to claim 25-26, Ryan 1 teaches, “For example, 1 ml peripheral blood is added to a vial containing 1 ml fixative solution, mixed and stored at 4.degree.  C. for up to seven days.” (column 8, example 1)Thus Ryan 1 teaches storage of a blood sample without freezing prior to analysis.
Ryan 2 teaches a method and device for collection and preservation of cells including blood in a tube.  Ryan2 teaches, “For preservation (e.g., fixation, stabilization and the like) of the cells 20, the device 100 further includes compounds 22 including an 
With regards to claim 10, 41, Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To avoid significant dilution, the compounds 22 (comprising of the anticoagulant agent 24, the fixative agent 26, and optionally, the acid 28) are in concentrated forms, preferably in a ratio with the final composition 30 that is less than about 2:100, more preferably less than about 1.5:100, and most preferably less than about 1:100.”(0020)  Thus rendering obvious the volume of claim 10.
With regards to claim 24, Ryan 2 teaches the use of a fixative agent (IDU)  at less than about 1 g/ml (claim 3) and an anticoagulant (EDTA) at less than about 0.3 
Ryan 2 claims IDU as a fixative in claim 1 and claim 3 the fixative is less than 1g/ml.  Thus rendering obvious claim 21.  
Ryan 2 teaches, “The claimed subject matter addresses many of the challenges encountered when using conventional methods and instruments to collect and preserve cells by providing a method and a collection device that are capable of maintaining the cells in their original unaltered morphology; preserving the cell antigenic sites; and allowing the cells to be transported at ambient temperature, to be handled in a low toxicity and non-flammable environment, and to be directly analyzed by flow cytometry without further dilution and/or treatment. The claimed subject matter more specifically relates to a method and a device that allow cells (e.g., whole blood, epithelial cells, spinal fluid, and the like.) to be collected and preserved for analysis and addresses many of the challenges encountered when using conventional methods and instruments. Specifically, the claimed subject matter describes a method and a collection device that (1) use a less toxic and non-flammable reagent for fixing and stabilizing cells; (2) allow the cells to stay in their original unaltered morphology; (3) 
With regards to claims 10, Ryan2 teaches, “Vacutainer Plus Plastic Tubes with Hemogard Closure available from Becton Dickinson and Company located in Franklin Lakes, N.J.; the evacuated sample collection tube described in U.S. Pat. No. 5,860,937, which is incorporated by reference.”  
With regards to claim 35, Ryan 2 teaches, “[0022] The claimed subject matter allows the final composition 30 to be transported in ambient temperature. Thereafter, it is preferred that the final composition 30 be stored at temperature less than about 40.degree. C. The cells 20 stored in the final composition 30 have more than about 3 days, preferably more than about 5 days, more preferably more than about 7 days stability.” More than 7 days encompasses the 14 days of claim 29, at least 24 hours of claim 40.  
With regards to claim 26-28, 35, Ryan2 teaches, “There is need for a method to collect and transport human blood specimens for flow cytometric analysis. Current methods are inadequate in that the samples have to be analyzed soon after collection.” Ryan 2 also teaches, "(4) allow the cells to be transported at ambient temperature.” Thus rendering obvious storing without freezing for 7 days post-draw.
Garcia Blanco teaches, “[0015] Upon completion of the crosslinking step, the reaction can be quenched. Glycine or other appropriate compound with a primary amine can be used as the quencher when crosslinking is effected using formaldehyde. For example, glycine (e.g. pH 7) can be added to a final concentration roughly equal to that 
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
	MPEP 2144.05 IIB states, “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” and there are a “finite number” of solutions. 550 U.S. at 421 (“The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there 
		MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of glycine, IDU and EDTA in a nucleic acid protective agent comprising or consisting of imidazolidinyl urea (IDU), ethylenediamine tetraacteic acid, glycine and a solvent with concentrations  of IDU  between about 300g/L and about 700g/L, glycine between about 20g/L and about 60g/L and EDTA between about 60g/L and about 100g/l   or the ratios of claim 10 as suggested by Ryan 1 and Ryan 2 in a tube to draw 10 mL blood samples into a evacuated blood tube with about 0.05 to 1 ml of protective agent from a pregnant female,  storing up to at least 7 days at room temperature, isolate nucleic acids from plasma of the stabilized sample, and analyze fetal nucleic acids.  The teachings of Ryan 1 and Ryan 2 present general teachings to the use of preserving blood (which renders obvious inhibiting cell death, apoptosis, or hemolysis of maternal blood), while Li and Swarup teaches a specific use of maternal blood plasma, isolation of fetal DNA from maternal blood and subsequent analysis of the DNA for fetal characteristics by PCR. Ryan2 specifically teaches fixative, anticoagulant and suggests glycine and suggests the use of a fixative agent (IDU)  at less than about 1 g/ml as well as suggesting, "In yet another aspect of the invention, it has been found that the addition of glycine, or other 
Claims 43 and 44 provide the intended outcome of the claim.  Review of the specification indicates the intended outcome is a property of claimed active steps of the claims and thus is obvious over the prior art absent evidence of secondary considerations.
The dependent claims are obvious over the prior art cited in view of the logic presented in the art rejections.
Response to Arguments
The response traverses the rejection by asking the rejection be held in abeyance until allowable subject matter is determined.  Thus rejection is maintained.
Claims 10-12, 21, 24, 35-37, 39-41, 43-44, 46--52  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17, 21-25, 29-30, 32-50 of allowed application 15/937446 which has not been issued in view of Swarup (FEBS Letters (2007) volume 581, pages 795-799), Li (JAMA (2005) volume 293, pages 843-849), Ryan US patent (5,849,517),  Ryan ( US PGPUB 2004/0137417), Garcia-Blanco (US2004/0014107), Lo (Am J Human Genet (1998) volume 62, pages 768-775) , Tropsha ( US 5,654,054), Bischoff (US20070243549) and Dean (proceedings national Academy of Sciences (2002) volume 99, pages 5261-5266). 
This is a provisional nonstatutory double patenting rejection.
The instant claims are drawn to a method comprising: drawing a blood sample containing donor cellular nucleic acid and cell-free fetal nucleic acid directly into an evacuated blood collection tube containing about 0.05 ml to 1.0 ml of a protective agent that includes: a) imidazolidinyl urea; b) about 20 q/l to about 60 q/l glycine; and c) EDTA; wherein an amount of imidazolidinyl urea relative to an amount of glycine is 10 parts by weight of imidazolidinyl urea to 1 part by weight glycine; allowing at least 6 hours to lapse at room temperature after the drawing to stabilize the drawn blood sample so that the stabilized blood sample is free of cell-free nucleic acid attributable to apoptosis, cell death and lysis of nucleated maternal blood cells post blood draw and so that the stabilized blood sample provides an increased amount of recoverable cell-free fetal nucleic acid for analysis; after the at least 6 hours have elapsed, isolating the cell-free fetal nucleic acid from a plasma of the stabilized blood sample the drawn blood sample which is free of cell-free nucleic acid attributable to apoptosis, cell death and lysis of nucleated maternal blood cells post blood draw; and analyzing the isolated cell-
Ryan US patent (5,849,517) will be referred to as Ryan 1 in this rejection.  Ryan ( US PGPUB 2004/0137417) will be referred to as Ryan 2.  
 	It is noted that while claims 10 and 40 have been amended to require isolating cell free nucleic acids from plasma of the stabilized blood sample, the claims do not provide a step of isolating plasma from a whole blood sample.  Thus isolating nucleic acids from a whole blood sample, would appear to isolate nucleic acids from the plasma of the sample.
The claims of ‘446 are drawn to contacting a sample with a protective agent containing formaldehyde releaser preservative agent and EDTA storing at room temperature. The dependent claim teaches IDU is formaldehyde releaser preservative agent.
The claims of ‘446 do not specifically teach fetal nucleic acids in maternal blood, isolating and analyzing nucleic acids or the specific concentration/ratios of the claims.
However, Swarup teaches that circulating cell free nucleic acids are found in the blood of subjects with cancer as well as fetal derive DNA in maternal plasma (795, 2nd column, top).  
With regards to claim 10,47  Li teaches methods of detecting fetal mutations in beta thalassemia in cell free DNA plasma (title abstract).
	Li teaches obtaining samples in EDTA containing blood tubes (sample collection and processing).

	While, Li in sample collection and processing section Li teaches that delay in processing may be detrimental to the samples.  Li does not specifically teach how to address this issue and thus the protective agent of the claims.
	However, Ryan 1 teaches, “Another object of the invention is to provide a fixative solution for tissues and cells that preserves tissues and cells and their cellular detail and, in particular, does not alter cell surface antigens, cytoplasmic antigens, RNA or DNA.” (column 3, lines 21-24) Ryan 1 further teaches in “A preferred fixative solution for tissues and cells comprises a histological fixing amount of at least one of the following active agents i) diazolidinyl urea, and ii) imidazolidinyl urea.”(column 4, lines 18-22)   Ryan 1 teaches his method is drawn to fix peripheral blood and preserve cells, thus inhibiting apoptosis, cell death, and lysis.
Ryan 1 teaches the used of IDU at 4-6% or 4 to 6 grams per 100ml of buffered salt conditions and indicates the amount of  the stabilizers (IDU)  can be 10 to 200 grams per liter (column 7 lines38-45).  Thus rendering obvious claim 21.  
Ryan 1 teaches, “in yet another aspect of the invention, it has been found that the  addition of glycine, or other formaldehyde reactive compounds, is useful in removing any free formaldehyde which may be an equilibrium component of the compositions of the instant invention.  It should be noted, however, that the preferred compositions of the instant invention contain only trace amounts of formaldehyde in equilibrium. “(column 5, lines 54-60).

With regards to claims 28, Ryan 1 teaches a portion of samples were analyzed  from 0 to 7 days without freezing (example 1 and VIII).  
Ryan 1 teaches the use of imidazolidinyl urea (IDU), glycine, and EDTA.
Claims 24 relates to the concentration of imidazolidinyl urea  after contacting and recite “about.” The specification lacks a limiting definition of "about.” Ryan 1 teaches concentrations of IDU from 1% to 6%. Ryan specifically teaches, “In a preferred embodiment, the fixative solutions comprise about 4 to about 6 grams of IDU per 100 ml of buffered salt solution.”  Thus Ryan teaches concentrations of less about 20 mg/ml  
Ryan1 teaches, “The preferred concentration of EDTA is up to about 0.2% by weight and the most preferred concentration is about 0.1% by weight.” (column 4, lines 34-36)
With regards to claim 25-26, Ryan 1 teaches, “For example, 1 ml peripheral blood is added to a vial containing 1 ml fixative solution, mixed and stored at 4.degree.  C. for up to seven days.” (column 8, example 1)Thus Ryan 1 teaches storage of a blood sample without freezing prior to analysis.
Ryan 2 teaches a method and device for collection and preservation of cells including blood in a tube.  Ryan2 teaches, “For preservation (e.g., fixation, stabilization and the like) of the cells 20, the device 100 further includes compounds 22 including an anticoagulant agent 24, a fixative agent 26 selected from the group consisting of: diazolidinyl urea, imidazolidinyl urea, dimethoylol-5,5-dimethylhydantoin, dimethylol 
With regards to claim 10, 41, Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To avoid significant dilution, the compounds 22 (comprising of the anticoagulant agent 24, the fixative agent 26, and optionally, the acid 28) are in concentrated forms, preferably in a ratio with the final composition 30 that is less than about 2:100, more preferably less than about 1.5:100, and most preferably less than about 1:100.”(0020)  Thus rendering obvious the volume of claim 10.
With regards to claim 24, Ryan 2 teaches the use of a fixative agent (IDU)  at less than about 1 g/ml (claim 3) and an anticoagulant (EDTA) at less than about 0.3 g/ml.  Thus Ryan2 suggests the use of IDU at less than 1000g/L and EDTA at less than 300 g/L of EDTA.  Ryan 2 teaches, “For example, a typical size for the container 10 may 
Ryan 2 teaches, “The claimed subject matter addresses many of the challenges encountered when using conventional methods and instruments to collect and preserve cells by providing a method and a collection device that are capable of maintaining the cells in their original unaltered morphology; preserving the cell antigenic sites; and allowing the cells to be transported at ambient temperature, to be handled in a low toxicity and non-flammable environment, and to be directly analyzed by flow cytometry without further dilution and/or treatment. The claimed subject matter more specifically relates to a method and a device that allow cells (e.g., whole blood, epithelial cells, spinal fluid, and the like.) to be collected and preserved for analysis and addresses many of the challenges encountered when using conventional methods and instruments. Specifically, the claimed subject matter describes a method and a collection device that (1) use a less toxic and non-flammable reagent for fixing and stabilizing cells; (2) allow the cells to stay in their original unaltered morphology; (3) allow the cell antigenic sites to be preserved for a useful period of time; (4) allow the cells to be transported at ambient temperature; and/or (5) allow the cells to be directly analyzed by flow cytometry without further dilution and/or treatment.”(0007)

With regards to claim 35, Ryan 2 teaches, “[0022] The claimed subject matter allows the final composition 30 to be transported in ambient temperature. Thereafter, it is preferred that the final composition 30 be stored at temperature less than about 40.degree. C. The cells 20 stored in the final composition 30 have more than about 3 days, preferably more than about 5 days, more preferably more than about 7 days stability.” More than 7 days encompasses the 14 days of claim 29, at least 24 hours of claim 40.  
Ryan 2 claims IDU as a fixative in claim 1 and claim 3 the fixative is less than 1g/ml.  Thus rendering obvious claim 21.  
With regards to claim 26-28, 35, Ryan2 teaches, “There is need for a method to collect and transport human blood specimens for flow cytometric analysis. Current methods are inadequate in that the samples have to be analyzed soon after collection.” Ryan 2 also teaches, "(4) allow the cells to be transported at ambient temperature.” Thus rendering obvious storing without freezing for 7 days post-draw.
Garcia Blanco teaches, “[0015] Upon completion of the crosslinking step, the reaction can be quenched. Glycine or other appropriate compound with a primary amine can be used as the quencher when crosslinking is effected using formaldehyde. For example, glycine (e.g. pH 7) can be added to a final concentration roughly equal to that of the formaldehyde used, e.g., about 0.25M, and the resulting solution incubated 
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
	MPEP 2144.05 IIB states, “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” and there are a “finite number” of solutions. 550 U.S. at 421 (“The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has 
		MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of glycine, IDU and EDTA in a nucleic acid protective agent comprising or consisting of imidazolidinyl urea (IDU), ethylenediamine tetraacteic acid, glycine and a solvent with concentrations  of IDU  between about 300g/L and about 700g/L, glycine between about 20g/L and about 60g/L and EDTA between about 60g/L and about 100g/l   or the ratios of claim 10 as suggested by Ryan 1 and Ryan 2 in a tube to draw 10 mL blood samples into a evacuated blood tube with about 0.05 to 1 ml of protective agent from a pregnant female,  storing up to at least 7 days at room temperature, isolate nucleic acids from plasma of the stabilized sample, and analyze fetal nucleic acids.  The teachings of Ryan 1 and Ryan 2 present general teachings to the use of preserving blood (which renders obvious inhibiting cell death, apoptosis, or hemolysis of maternal blood), while Li and Swarup teaches a specific use of maternal blood plasma, isolation of fetal DNA from maternal blood and subsequent analysis of the DNA for fetal characteristics by PCR. Ryan2 specifically teaches fixative, anticoagulant and suggests glycine and suggests the use of a fixative agent (IDU)  at less than about 1 g/ml as well as suggesting, "In yet another aspect of the invention, it has been found that the addition of glycine, or other formaldehyde reactive compounds, is useful in removing any free formaldehyde which may be an equilibrium component of the compositions of the instant invention.”  Thus it 
Claims 43 and 44 provide the intended outcome of the claim.  Review of the specification indicates the intended outcome is a property of claimed active steps of the claims and thus is obvious over the prior art absent evidence of secondary considerations.
The dependent claims are obvious over the prior art cited in view of the logic presented in the art rejections
Claims 10-12, 21, 24, 35-37, 39-41, 43-44, 46--52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of US patent 10,091,984 in view of Swarup (FEBS Letters (2007) volume 581, pages 795-799), Li (JAMA (2005) volume 293, pages 843-849), Ryan US patent (5,849,517),  Ryan ( US PGPUB 2004/0137417), Garcia-Blanco (US2004/0014107), Lo (Am J Human Genet 
This is a provisional nonstatutory double patenting rejection.
The instant claims are drawn to a method comprising: drawing a blood sample containing donor cellular nucleic acid and cell-free fetal nucleic acid directly into an evacuated blood collection tube containing about 0.05 ml to 1.0 ml of a protective agent that includes: a) imidazolidinyl urea; b) about 20 q/l to about 60 q/l glycine; and c) EDTA; wherein an amount of imidazolidinyl urea relative to an amount of glycine is 10 parts by weight of imidazolidinyl urea to 1 part by weight glycine; allowing at least 6 hours to lapse at room temperature after the drawing to stabilize the drawn blood sample so that the stabilized blood sample is free of cell-free nucleic acid attributable to apoptosis, cell death and lysis of nucleated maternal blood cells post blood draw and so that the stabilized blood sample provides an increased amount of recoverable cell-free fetal nucleic acid for analysis; after the at least 6 hours have elapsed, isolating the cell-free fetal nucleic acid from a plasma of the stabilized blood sample the drawn blood sample which is free of cell-free nucleic acid attributable to apoptosis, cell death and lysis of nucleated maternal blood cells post blood draw; and analyzing the isolated cell-free fetal nucleic acid isolated from the plasma of the stabilized blood sample to detect presence or absence of any fetal abnormality.
Ryan US patent (5,849,517) will be referred to as Ryan 1 in this rejection.  Ryan ( US PGPUB 2004/0137417) will be referred to as Ryan 2.  

The claims of ‘984 are drawn to contacting a sample with a protective agent containing IDU, amino acid,  storing at room temperature. 
The claims of ‘984 do not specifically teach fetal nucleic acids in maternal blood, isolating and analyzing nucleic acids or the specific concentration/ratios of the claims.
However, Swarup teaches that circulating cell free nucleic acids are found in the blood of subjects with cancer as well as fetal derive DNA in maternal plasma (795, 2nd column, top).  
With regards to claim 10,47  Li teaches methods of detecting fetal mutations in beta thalassemia in cell free DNA plasma (title abstract).
	Li teaches obtaining samples in EDTA containing blood tubes (sample collection and processing).
	With regards to claim 11, Li teaches PCR amplification using an enzyme to detect fetal nucleic acids (844, PCR amplification)
	While, Li in sample collection and processing section Li teaches that delay in processing may be detrimental to the samples.  Li does not specifically teach how to address this issue and thus the protective agent of the claims.
	However, Ryan 1 teaches, “Another object of the invention is to provide a fixative solution for tissues and cells that preserves tissues and cells and their cellular detail 
Ryan 1 teaches the used of IDU at 4-6% or 4 to 6 grams per 100ml of buffered salt conditions and indicates the amount of  the stabilizers (IDU)  can be 10 to 200 grams per liter (column 7 lines38-45).  Thus rendering obvious claim 21.  
Ryan 1 teaches, “in yet another aspect of the invention, it has been found that the  addition of glycine, or other formaldehyde reactive compounds, is useful in removing any free formaldehyde which may be an equilibrium component of the compositions of the instant invention.  It should be noted, however, that the preferred compositions of the instant invention contain only trace amounts of formaldehyde in equilibrium. “(column 5, lines 54-60).
Ryan 1 teaches, “For example, 1 ml peripheral blood is added to a vial containing 1 ml fixative solution, mixed and stored at 4.degree.  C. for up to seven days.” (column 8, example 1)
With regards to claims 28, Ryan 1 teaches a portion of samples were analyzed  from 0 to 7 days without freezing (example 1 and VIII).  
Ryan 1 teaches the use of imidazolidinyl urea (IDU), glycine, and EDTA.
Claims 24 relates to the concentration of imidazolidinyl urea  after contacting and recite “about.” The specification lacks a limiting definition of "about.” Ryan 1 teaches 
Ryan1 teaches, “The preferred concentration of EDTA is up to about 0.2% by weight and the most preferred concentration is about 0.1% by weight.” (column 4, lines 34-36)
With regards to claim 25-26, Ryan 1 teaches, “For example, 1 ml peripheral blood is added to a vial containing 1 ml fixative solution, mixed and stored at 4.degree.  C. for up to seven days.” (column 8, example 1)Thus Ryan 1 teaches storage of a blood sample without freezing prior to analysis.
Ryan 2 teaches a method and device for collection and preservation of cells including blood in a tube.  Ryan2 teaches, “For preservation (e.g., fixation, stabilization and the like) of the cells 20, the device 100 further includes compounds 22 including an anticoagulant agent 24, a fixative agent 26 selected from the group consisting of: diazolidinyl urea, imidazolidinyl urea, dimethoylol-5,5-dimethylhydantoin, dimethylol urea, 2-bromo-2-nitropropane-1,3-diol, oxaizolidines, sodium hydroxymethyl glycinate, 5-hydroxymethoxymethyl-1-1aza-3, 7dioxabicyclo [3.3.0]octane, 5-hydroxymethyl-1-1aza-3,7-dioxabicyclo [3.3.0]octane, 5-hydroxypoly[methyleneoxy]methyl 1-1aza-3, 7-dioxabi cyclo [3.3.0]octane, and quaternary adamantine, and optionally a polyacrylic acid 28 or any suitable acid having a pH ranging from about one to about seven, wherein the compounds are in a sufficient amount to preserve the collected cells' original morphology and antigenic sites without significant dilution of the cells 20, and thereby allowing the cells 20, stored with the compounds 22, to be directly analyzed by 
With regards to claim 10, 41, Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To avoid significant dilution, the compounds 22 (comprising of the anticoagulant agent 24, the fixative agent 26, and optionally, the acid 28) are in concentrated forms, preferably in a ratio with the final composition 30 that is less than about 2:100, more preferably less than about 1.5:100, and most preferably less than about 1:100.”(0020)  Thus rendering obvious the volume of claim 10.
With regards to claim 24, Ryan 2 teaches the use of a fixative agent (IDU)  at less than about 1 g/ml (claim 3) and an anticoagulant (EDTA) at less than about 0.3 g/ml.  Thus Ryan2 suggests the use of IDU at less than 1000g/L and EDTA at less than 300 g/L of EDTA.  Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To avoid significant dilution, the compounds 22 (comprising of the anticoagulant agent 24, the fixative agent 26, and optionally, the acid 28) are in concentrated forms, preferably in a ratio with the final composition 30 that is less than about 2:100, more preferably less than about 1.5:100, and most preferably less than about 1:100.” (0020)Thus rendering obvious the volume of claim 24.
Ryan 2 claims IDU as a fixative in claim 1 and claim 3 the fixative is less than 1g/ml.  Thus rendering obvious claim 21.  

With regards to claims 10, Ryan2 teaches, “Vacutainer Plus Plastic Tubes with Hemogard Closure available from Becton Dickinson and Company located in Franklin Lakes, N.J.; the evacuated sample collection tube described in U.S. Pat. No. 5,860,937, which is incorporated by reference.”  
With regards to claim 35, Ryan 2 teaches, “[0022] The claimed subject matter allows the final composition 30 to be transported in ambient temperature. Thereafter, it is preferred that the final composition 30 be stored at temperature less than about 
With regards to claim 26-28, 35, Ryan2 teaches, “There is need for a method to collect and transport human blood specimens for flow cytometric analysis. Current methods are inadequate in that the samples have to be analyzed soon after collection.” Ryan 2 also teaches, "(4) allow the cells to be transported at ambient temperature.” Thus rendering obvious storing without freezing for 7 days post-draw.
Garcia Blanco teaches, “[0015] Upon completion of the crosslinking step, the reaction can be quenched. Glycine or other appropriate compound with a primary amine can be used as the quencher when crosslinking is effected using formaldehyde. For example, glycine (e.g. pH 7) can be added to a final concentration roughly equal to that of the formaldehyde used, e.g., about 0.25M, and the resulting solution incubated briefly, e.g. about 5 min at room temperature.”  Garcia Blanco further teaches, “It is important to note that the buffers did not contain primary or secondary amines, since formaldehyde could crosslink these amines to proteins or nucleic acids. Crosslinking reactions were quenched by the addition of glycine (pH 7.0) to a final concentration of 0.25 M followed by incubation at room temperature for 5 min.”  The 0.25M glycine is about 20 g/L.
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable 
	MPEP 2144.05 IIB states, “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” and there are a “finite number” of solutions. 550 U.S. at 421 (“The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.”). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. “
		MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of glycine, IDU and EDTA in a nucleic acid protective agent comprising or consisting of imidazolidinyl urea (IDU), ethylenediamine tetraacteic acid, glycine and a solvent with concentrations  of IDU  
Claims 43 and 44 provide the intended outcome of the claim.  Review of the specification indicates the intended outcome is a property of claimed active steps of the claims and thus is obvious over the prior art absent evidence of secondary considerations.
The dependent claims are obvious over the prior art cited in view of the logic presented in the art rejections.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  THE ODP rejection of 12/941,437 has been withdrawn as the application has been abandoned.
(2) Response to Argument
Response to Arguments 112(a)
	1-14 Days without freezing>
With respect to the 112(a) of storing the blood sample including plasma for 1 to 14 days, the MPEP 2163.05 II states 
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
In the instant case the claims have been amended to recite, “1 to 14 days without freezing.”  The specification does not specifically teach 1 day or the specific combination of 1 to 14 days without freezing.  The specification in paragraph 00012 
The brief begins providing arguments to the 112(a) rejection on page 22 by asserting the rejection has alleged only the 1 day time point is not supported in view of the teachings of paragraph 0012.  This argument has been thoroughly reviewed but is not considered persuasive as the limitation of without freezing is of broader scope than room temperature taught in 0012.
The brief continues by asserting that the “up to” with respect to 14 days does not foreclose any day preceding the 14th day.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of paragraph 0012 are “up to about 14 days” at room temperature which is of narrower scope than without freezing.  
The brief continues by arguing that paragraph 0016 recites 2 hours which is in the scope of 1 day.  This argument has been thoroughly reviewed but is not considered persuasive as 2 hours is of different scope than 1 day.  The plain meaning of 1 day could broadly be envisioned to encompass over night, but 2 hours is not overnight.  
The brief continues by asserting one of skill in the art reading paragraph 0034 in light of paragraph 0012 and 0016, 0060, 0065, and 0067.  This argument has been thoroughly reviewed but is not considered persuasive as paragraph 0016 discusses temperatures of -30oC and -70oC which is lower than freezing.  Further paragraph 0060, 
The brief continues by asserting paragraph 0060, supports 1 day.  This argument has been thoroughly reviewed but is not considered persuasive the cited paragraph are in example 1 which is limited to room temperature and  of different scope than 1 day without freezing.  
The argument with respect to 0065 and 0067 are with respect to example 2 which is limited to storing samples at room temperature (0062), which is different than without freezing.  
The brief continues by reproducing a figure from example 2 asserting it supported 1 day without freezing.  This argument has been thoroughly reviewed but is not considered persuasive as example 2 is limited to storage at room temperature (0062).
Amplifying the isolated fetal cell-free nucleic acids by at least 80-fold using WGA.
Claim 46 has been amended to recite, “amplifying the isolated fetal cell-free nucleic acids by at least 80-fold using WGA.”  The response asserts the specification in paragraph oo66 states, “at least about 10 fold, 20 fold, 40 fold or even 80.”  This argument has been thoroughly reviewed but is not considered persuasive as paragraph 0066  does not teach what applicant asserts.  However, Paragraph 0069 states:
By real-time PCR, 398 SRY DNA copies are detected without WGA, whereas 32,300 SRY DNA copies are detected following WGA. This represents enrichment in fetal cell-free DNA by at least about 10 fold, 20 fold, 40 fold or even 80 fold from maternal plasma that had been stored in a device containing the protective agent of the present teachings at ambient temperature for the same period.

The brief continues by providing arguments with respect to the Chicago Manual of Style.  First it is noted the Chicago Manual of Style is not of record in this case and the teachings cannot be red in the context of the whole disclosure thus is considered arguments without evidence.  However, the brief asserts, “[w]ith a series of coordinate nouns, an article may appear before each noun, but it is not necessary {the rosebush and hedge need trimming}. If the things named make up a single idea, it’s especially unnecessary to repeat the article.”  This argument has been thoroughly reviewed but is not considered persuasive as this does not address the instant case as paragraph 0069 recites a different article prior to 80 fold.  Thus the fact pattern is different.
The brief continues by asserting paragraph 0016 and 0017 provide the same kind of language with respect to days.  This argument is not persuasive as the issue is with “at least 80 fold.” Not the number of days.  
Is constant
The rejected claims have been amended to provide functional limitations storing the blood sample including the plasma for 1 to 14 days, wherein the protective agent 
The rejected claims thus provide functional limitations with respect to the intended outcome of the protective agent.  The claim 10 encompasses an infinite number of concentrations of imidazolidinyl urea (between 0.1 to 3 g/ml), any concentration of glycine and any concentration of EDTA . This is an incredibly large genus of combination of concentrations of the 3 components of the protective agent.
 Claim 46 limits the concentration of (i) about 300 g/l to about 700 g/l imidazolidinyl urea; (ii) about 20 g/l to about 60 g/l glycine; and (iii) about 60 g/l to about 100 g/l EDTA;.  This is an incredibly large genus of combination of concentrations of the 3 components of the protective agent.
The rejection is drawn to the combination of the combination of reagents and the functional characteristics required of the claim.  The response limits the arguments to the recitation of constant which is not supported , but the issue of combination of reagents with the functional outcome is not addressed. 
 The drawings in figures 6 and 8 demonstrate the concentrations of the cell-free nucleic acids are not constant over the time frame of the claims, but variable. Further these teachings are limited to 500 g/L IDU, about 80 g/L Tripotassium EDTA, and about 50 g/L glycine.  Thus this is a single species of combination of reagents for the functional outcome.
 Merriam-Webster.com (https://www.merriam-webster.com/dictionary/constant (downloaded 5/28/2020)) defines constant 1 : marked by firm steadfast resolution or 

    PNG
    media_image2.png
    395
    677
    media_image2.png
    Greyscale

Figure 8  also demonstrates there is variability:

    PNG
    media_image3.png
    392
    690
    media_image3.png
    Greyscale

The paragraphs 0066 and 0068 state “does not increase significantly” and “does not change significantly.”  The final rejection on page 13 bottom of top paragraph suggested, “If applicant wishes the claim to require without a statistically significant change in cell free DNA this would appear to be supported by the specification, but does not provide adequate written description of the genus of concentration of the required components and the functional outcome.”  Thus even if the figures were construed to have constant amounts of cell free fetal nucleic acids they do not demonstrate the breadth of the concentrations of imidazolidinyl urea ,  glycine and EDTA  provide for the functional outcome required of the claim.  
The brief continues by reproducing figure 3.  This argument has been thoroughly reviewed but is not considered persuasive as figure 3 is with respect to a commercially available reagent.  However, the composition of reagent has not been disclosed and thus it cannot provide adequate written description for the genus of concentrations of 

    PNG
    media_image4.png
    440
    681
    media_image4.png
    Greyscale

The brief continues by asserting that constant in view of the specification would be interpreted as being without statistically significant change.  This argument is not persuasive as it is inconsistent with the plain meaning of constant as evidenced by Merriam-Webster.com (https://www.merriam-webster.com/dictionary/constant (downloaded 5/28/2020)). Further, the brief discloses one specifies of concentrations of  imidazolidinyl urea ,  glycine and EDTA to provide for the functional outcome however the claims are to an enormous genus of different combination of the reagents.
The brief continues by asserting that paragraph 0064 of the application supports a nexus between constant and statistical significance.  This argument has been 
Figure 7 shows the expected effect of ex vivo incubation on the fetal cell-free DNA in maternal plasma in K3EDTA blood collection tubes. A statistically significant decrease in the percentage of fetal cell-free DNA is observed. This downward trend in the median values of the percentage of fetal cell-free DNA;  4.05, 1.33, 0.45, 0.11, 0.10 and 0.023 (at 3 hrs, 24 hrs, 48 hrs, 72 hrs, 7 days and 14 days, respectively), demonstrates that K3EDTA tubes are not capable of maintaining the fetal cell-free DNA percentage in maternal plasma at a constant level. 

This teachings does not provide a link between statistically insignificant change and constant, but merely demonstrates a statistically significant decrease is not constant.  Further the teachings does not demonstrate the genus of concentrations of imidazolidinyl urea ,  glycine and EDTA to provide for the functional outcome required of the claim.
MPEP 21733.05 states:
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc.v.Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention
In the instant situation applicant provided no definition of constant in the originally filed disclosure and is trying to limit constant to require a lack of a significant change, to be consistent with the specification.  This argument is not persuasive as it does not address the issues with respect to the functional requirement of the claims and the genus of possible concentration combinations encompassed by the claims.

Response to Arguments 103 rejection
Ryan 1 teaches the invention is to the use of formaldehyde donors for fixing and stabilizing samples (abstract).  The art of Ryan1 (US patent (5,849,517)) teaches the use of imidazolidinyl urea.”(IDI)(column 4, lines 18-22)   to stabilize RNA and DNA (column 3, lines 21-24).Ryan 1 teaches the invention is to the use of formaldehyde donors for fixing and stabilizing samples (abstract)
 Ryan 1 teaches, “in yet another aspect of the invention, it has been found that the addition of glycine, or other formaldehyde reactive compounds, is useful in removing any free formaldehyde which may be an equilibrium component of the compositions of the instant invention.  It should be noted, however, that the preferred compositions of the instant invention contain only trace amounts of formaldehyde in equilibrium. “(column 5, lines 54-60).
Ryan1 teaches blood sample are stored for up to 7 days without freezing and before analysis (column 8, example 1) (example 1 and VIII),
Ryan1 also teaches the use of EDTA in a preferred solution (column 4, lines 23-42).
Ryan 2 (Ryan ( US PGPUB 2004/0137417)) teaches a container contains a  fixative and anticoagulant  for the preservation of cells and suggests the use of IDU and 
Ryan 2 teaches, “For example, a typical size for the container 10 may have an internal volume of between 100 .mu.l to 10 ml.”(0016) Ryan 2 teaches, “To avoid significant dilution, the compounds 22 (comprising of the anticoagulant agent 24, the fixative agent 26, and optionally, the acid 28) are in concentrated forms, preferably in a ratio with the final composition 30 that is less than about 2:100, more preferably less than about 1.5:100, and most preferably less than about 1:100.”(0020)  Ryan2 teaches the device includes an evacuated collection container.  (0015).
Ryan 2 claims IDU as a fixative in claim 1 and claim 3 the fixative is less than 1g/ml.  
Ryan 2 teaches the use of a fixative agent (IDU) at less than about 1 g/ml (claim 3) and an anticoagulant (EDTA) at less than about 0.3 g/ml(claim 4).  Thus Ryan2 suggests the use of IDU at less than 1000g/L and EDTA at less than 300 g/L of EDTA.
Garcia-Blanco teaches that glycine is a primary amine that is a quencher of formaldehyde to control crosslinking of proteins and nucleic acids (0015).
Li teaches analysis, isolation and detection of the cell free fetal nucleic acids were known.
Thus as briefly reviewed above the prior art of Ryan1 and Ryan 2 teach and/or suggest the use of EDTA, imidazolidinyl urea and glycine in solution to stabilize blood including RNA and DNA while Li demonstrates the fetal nucleic were known to be in blood samples from pregnant females.  Finally Garcia-Blanco and Ryan 1 demonstrate 
Thus the art specifically teaches the combination of reagents claimed for stabilizing RNA and DNA in samples and suggests the use of glycine which the art recognizes can be used to minimize or eliminate free formaldehyde from the imidazolidinyl urea.  Thus all the claims are obvious over the cited prior art.
The brief reviews the teachings of Li.  The brief concedes that Li teaches isolation of fetal nucleic acids from blood and recognizes the detrimental effect of storage on the stability of cell free fetal nucleic acids in the blood.  The brief further notes the samples in Li were stored at -70oC.  This is noted but Li is merely being relied upon for the teachings with respect to cell free fetal nucleic acids were known to be in the blood of pregnant females and was known to have stability issues when stored in conventional blood collection solutions.
The brief on pages 31-33 provide what Li does not teach.  These are noted, but Li is not relied upon as an anticipatory reference as detailed in the rejection and above, but merely to demonstrate cell free fetal nucleic acids were known to be in the blood of pregnant females and was known to have stability issues when stored in conventional blood collection solutions.
The brief on page 33 continues by arguing the deficiencies of Li in view of Ryan 1.  
The brief incorrectly asserts the final rejection alleges that one of ordinary skill in the art would modify the teachings of Li in view of Ryan 1.  This is not correct as the 
The brief continues by noting that Ryan 1 does not teach the fetal nucleic in blood from pregnant females.  This is noted, but Li demonstrates that was known.
The brief further asserts that Ryan 1 does not specifically teach the stabilization of fetal nucleic acids in blood.  This argument has been thoroughly reviewed but is not considered persuasive as Ryan 1 teaches the stabilization of blood cell components including nucleic acids for storage and shipping (column 3, lines 42-48).
The brief continues by providing arguments to the teachings of Chung, which the brief asserts is attached as attachment 1.  First the teachings of Chung are not attached and cannot be reviewed or refuted by the examiner.  Further this appears to be the first time arguments to Chung can be found in the record.  
The brief continues by asserting the specification asserts there is an unexpected synergistic effect of the combination of EDTA, IDU and glycine.   The brief continues by asserting the Declaration of Hunsley filed April 12 2017 and Nov 16, 2015 support these assertions.  As detailed in the final action of 12/17/2015 was not persuasive as First the claims are drawn to a blood sample containing fetal and maternal DNA, not blood samples that have DNA sequence spiked in.  Further the declaration provides samples were incubated for 14 days at 22oC apparently with the protective reagent present the whole time.  However the claims require wherein the contact with the contact is for a time sufficient so that so that the amount of cell-free fetal nucleic acid present after at least 14 days is substantially similar to the amount of cell-free fetal nucleic acid present at the time of blood draw.  Further samples 22, 36-37,44,45 and 58 for example are 
With respect to the second declaration is by an employee of the assignee. The declaration begins by providing the declarant’s review of the history of circulating cell free fetal DNA (ccfDNA) in maternal blood.  The declaration footnotes multiple references indicating that fetal DNA must be isolated shortly after the draw to avoid lysis.  The response provides no specific teachings that confirms this assertion.  One of the articles cited Lambert-Messerlian teaches isolated plasma and serum were transported to the lab within 24 hours (165, first column).  This does not provide any indication that longer times would not work and is also inconsistent with the storing 1 to 14 days before separating plasma. The declaration also cites Holmberg teaches, “Recent studies have demonstrated that the type of blood collection tube {8C T) used, as well as storage time from venipuncture to plasma processing, have a considerable impact on the amount of maternal DMA recovered from the plasma sample [4.6], Additional  lysis of maternal white blood cells can occur If samples are not processed expeditiously or with proper cell preservatives, thereby increasing the maternal DNA and resulting in an even lower percentage of fetal DNA.”  This teaching as well as those 
The brief continues by arguing that Ryan1 does not specifically teach the concentrations of IDU, glycine and EDTA with respect to claim 10, 24, 39 or 46.  The brief specifically notes Ryan 1 teaches 1 to 6% of IDU or 40-60mg/ml in solution prior to contact to the sample.  The response asserts the 40 to 60 mg is not less than about 20mg/ml.  However, Ryan I teaches, “The preferred volume ratio of sample to reagent is from about 1:4 to about 2:1, with 1:1 being the most preferred. When the tissue sample to be fixed is peripheral blood, bone marrow, lymph node, spleen or umbilical cord, it is preferred to treat the samples by direct mixing with the fixative solution of the present invention. The preferred volume ration of sample to reagent is from about 1:4 to about 2:1, with 1:1 being the most preferred ”(column 5, lines 1-10).  Thus in view of the teachings of 1:! It would be less than about 20 mg/ml.
The brief continues by asserting the teachings of Ryan1 does not teach all the limitations of the claims.  This argument has been thoroughly reviewed but is not 
The brief continues by asserting the rejection does not teach the nucleic acids are constant.  This argument has been thoroughly reviewed but is not considered persuasive as based on the claims constant is a functional outcome of the protective agent which is obvious over the cited art.  Further the art of Ryan1 specifically teaches stabilizing RNA or DNA in blood which is consistent with constant.  
The brief continues by arguing the deficiencies of Li in view of Ryan 2.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection is not to the combination of Li and Ryan2, but Li, Ryan1, Ryan 2 and Garcia-Blanco.  
The brief continues by noting that Ryan 2 does not teach the fetal nucleic in blood from pregnant females.  This is noted, but Li demonstrates that was known.
The brief further asserts that Ryan 2 does not specifically teach the stabilization of fetal nucleic acids in blood.  This argument has been thoroughly reviewed but is not considered persuasive as Ryan 2 teaches the stabilization of blood cell components including nucleic acids for storage and shipping (column 3, lines 42-48).
The brief continues on page 38 to provide arguments with respect to a long felt need.  This argument has been thoroughly reviewed but is not considered persuasive as Li taught there were issues of stability of fetal nucleic acids in stored blood samples.  
The brief continues by trying to differentiate the teachings of Ryan 1 with respect to a 1:1 dilution and Ryan 2 without significant dilution.  This argument is confusing as it does not appear to specifically address a limitation in the claims.  However, it would 
The brief continues by asserting the rejection does not teach the nucleic acids are constant.  This argument has been thoroughly reviewed but is not considered persuasive as based on the claims constant is a functional outcome of the protective agent which is obvious over the cited art.  Further the art of Ryan1 specifically teaches stabilizing RNA or DNA in blood which is consistent with constant.  
The brief continues by asserting that Garcia-Blanco does not specifically teach stabilizing cell-free fetal nucleic acids.  This argument has been thoroughly reviewed but is not considered persuasive as Li is relied upon for these teachings.  
The brief continues on page 41 by asserting one of skill in the art would not be motivated to use the teachings of Garcia-Blanco as it is directed to RNA in cells and not cell free nucleic acids.  This argument has been thoroughly reviewed but is not considered persuasive as applicant has failed to provide any evidence that cell-free nucleic acids have any properties or structure that differentiate them or their stability from their cellular counterpart.  Further the brief has failed to provide any evidence that teachings of Garcia-Blanco with respect to optimizing glycine amounts to quench free formaldehyde is anything, but obvious in view of IDU to be a known formaldehyde releaser.  
The brief on pages 42-44 repeats the arguments previously presented which are not persuasive for the reasons of record.

The brief continues by asserting claims 48 and 50 limited to a solvent and the components and protective agents, while the teachings of Ryan 1 and Ryan2 teach additional components can be added.  This argument has been thoroughly reviewed but is not considered persuasive as Ryan 1 teaches in example VII the use of IDU and EDTA with PBS and further suggest the use of glycine as a quencher.  
The brief on pages 45 asserts claims 12, 46, 50-52 are patentable over the prior art as the independent claims are not obvious and the rejection is based on hindsight reasoning.  With respect to the argument the independent claims are allowable, this is not persuasive for the reasons of record.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The brief in response to the double patenting rejections of applications 13/766,207, 12/850269, 14/153204, US patent 9,657,227, US patent 9,926,590, US patent 10,144,955, Application 15/937446, and Patent 10,091,984 asserting the claims are not obvious for the reasons of record set forth in the art rejection.  This argument has been thoroughly reviewed but is not considered persuasive for the reasons of record.   
Further with respect to 13/766,207 the pending claims are drawn to isolating cell free DNA from blood stabilized using IDU, EDTA and glycine.
Further with respect to 12/850269 the pending claim 64 are drawn to stabilizing blood using IDU, EDTA and one or more amino acids.
Further with respect to 13/153,204 the pending claims are drawn to isolating cell free RNA from blood stabilized using IDU, EDTA and glycine.
Further with respect to 14/153204 the pending claims are drawn to isolating cell free RNA from blood stabilized using IDU, EDTA and glycine.
Further with respect to Patent 9,657,227 the pending claims are drawn to stabilizing cell free nucleic acid using IDU, EDTA.

The claims of 10,144,955 are drawn to contacting a sample with a protective agent containing formaldehyde releaser preservative agent and EDTA storing at room temperature for preservation of cell free nucleic acids. The dependent claim teaches IDU is formaldehyde releaser preservative agent.
Further with respect to 15/937446 the pending claim 21 are drawn to stabilizing cell free nucleic acids in blood using IDU, EDTA.
The claims of 10,091,984 are drawn to contacting a blood sample with a protective agent containing IDU, EDTA and glycine.
Thus the claims rejected under ODP do not have the same fact pattern as the prior art rejections and should be maintained.  Using a combination of EDTA and IDU and/or glycine to stabilize blood samples renders the instant claims obvious as the art recognizes that glycine quenches formaldehyde to minimize crosslinking of proteins and nucleic acids.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Steven Pohnert/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.